Exhibit 10.43


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
TERM LOAN CREDIT AGREEMENT
Dated as of October 25, 2016
among
BASIC ENERGY SERVICES, INC., a Debtor and Debtor-in-Possession under Chapter 11
of the Bankruptcy Code,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
each a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as Guarantors,
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,
and
THE LENDERS PARTY HERETO




1





--------------------------------------------------------------------------------


Exhibit 10.43


TABLE OF CONTENTS


______________________________________________________________________________________
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01.
Defined Terms
1
Section 1.02.
Other Interpretive Provisions
32
Section 1.03.
Accounting Terms.
32
Section 1.04.
Rounding
33
Section 1.05.
Times of Day
33
Section 1.06.
Currency Equivalents Generally
33
Section 1.07.
Uniform Commercial Code
34
ARTICLE II THE COMMITMENTS AND LOANS
 
Section 2.01.
The Loans
34
Section 2.02.
Borrowings of Loans.
35
Section 2.03.
[Reserved].
35
Section 2.04.
[Reserved].
35
Section 2.05.
Prepayments.
35
Section 2.06.
Termination or Reduction of Commitments.
38
Section 2.07.
Repayment of Loans
38
Section 2.08.
Interest.
38
Section 2.09.
Fees.
39
Section 2.10.
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
40
Section 2.11.
Evidence of Debt
40
Section 2.12.
Payments Generally; Administrative Agent’s Clawback.
41
Section 2.13.
Sharing of Payments by Lenders
43
Section 2.14.
Priority and Liens; No Discharge.
44
Section 2.15.
Payment of Obligations
47
Section 2.16.
Defaulting Lenders.
47
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 
Section 3.01.
Taxes.
49
Section 3.02.
[Reserved].
54
Section 3.03.
[Reserved].
54
Section 3.04.
Increased Costs.
54
Section 3.05.
[Reserved].
55
Section 3.06.
Mitigation Obligations; Replacement of Lenders.
55
Section 3.07.
Survival
55










--------------------------------------------------------------------------------







ARTICLE IV CONDITIONS PRECEDENT
 
Section 4.01.
Conditions to the Closing Date
56
Section 4.02.
Conditions to Borrowing any Advance
59
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
Section 5.01.
Existence, Qualification and Power
61
Section 5.02.
Authorization; No Contravention
61
Section 5.03.
Governmental Authorization; Other Consents
62
Section 5.04.
Binding Effect
62
Section 5.05.
Financial Statements; No Material Adverse Effect.
62
Section 5.06.
Litigation
63
Section 5.07.
No Default
63
Section 5.08.
Ownership of Property; Liens; Investments
63
Section 5.09.
Environmental Compliance.
64
Section 5.10.
Insurance
65
Section 5.11.
Taxes
65
Section 5.12.
ERISA Compliance.
65
Section 5.13.
Subsidiaries; Equity Interests; Loan Parties
66
Section 5.14.
Margin Regulations; Investment Company Act.
66
Section 5.15.
Disclosure
67
Section 5.16.
Compliance with Laws
67
Section 5.17.
Intellectual Property; Licenses, Etc.
67
Section 5.18.
[Reserved.]
68
Section 5.19.
Casualty, Etc
68
Section 5.20.
Labor Matters
68
Section 5.21.
Collateral Documents
68
Section 5.22.
Sanctions and Anti-Corruption Concerns
68
ARTICLE VI AFFIRMATIVE COVENANTS
 
Section 6.01.
Financial Statements
69
Section 6.02.
Certificates; Other Information
71
Section 6.03.
Notices
74
Section 6.04.
Payment of Obligations
74
Section 6.05.
Preservation of Existence, Etc
75
Section 6.06.
Maintenance of Properties
75
Section 6.07.
Maintenance of Insurance
75
Section 6.08.
Compliance with Laws
76
Section 6.09.
Books and Records
76



ii







--------------------------------------------------------------------------------







Section 6.10.
Inspection Rights
76
Section 6.11.
Use of Proceeds
78
Section 6.12.
Covenant to Guarantee Obligations and Give Security
78
Section 6.13.
Compliance with Environmental Laws
81
Section 6.14.
Preparation of Environmental Reports
82
Section 6.15.
Further Assurances
82
Section 6.16.
Compliance with Terms of Leaseholds
82
Section 6.17.
Material Contracts
83
Section 6.18.
Appraisals
83
Section 6.19.
Administration of Deposit Accounts
83
Section 6.20.
Certain Case Milestones.
83
Section 6.21.
First and Second Day Orders
84
Section 6.22.
Cash Management System
85
Section 6.23.
Chapter 11 Case Filings
85
Section 6.24.
Chapter 11 Orders.
85
ARTICLE VII NEGATIVE COVENANTS
 
Section 7.01.
Liens
86
Section 7.02.
Indebtedness
88
Section 7.03.
Investments
89
Section 7.04.
Fundamental Changes
90
Section 7.05.
Dispositions
90
Section 7.06.
Restricted Payments
91
Section 7.07.
Change in Nature of Business
91
Section 7.08.
Transactions with Affiliates
91
Section 7.09.
Burdensome Agreements
91
Section 7.10.
Use of Proceeds
92
Section 7.11.
Budget Variance
92
Section 7.12.
Capital Expenditures and Capitalized Lease Payments
92
Section 7.13.
Amendments of Organization Documents
92
Section 7.14.
Accounting Changes
92
Section 7.15.
Prepayments, Etc. of Indebtedness
92
Section 7.16.
Amendment, Etc. of Indebtedness
92
Section 7.17.
Sanctions
93
Section 7.18.
Additional Bankruptcy Matters
93
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
Section 8.01.
Events of Default
93
Section 8.02.
Remedies upon Event of Default
99
Section 8.03.
Application of Funds
99



iii







--------------------------------------------------------------------------------







ARTICLE IX ADMINISTRATIVE AGENT
 
 
Section 9.01.
Appointment and Authority.
100
Section 9.02.
Rights as a Lender
101
Section 9.03.
Exculpatory Provisions
101
Section 9.04.
Reliance by Administrative Agent
102
Section 9.05.
Delegation of Duties
103
Section 9.06.
Resignation of Administrative Agent.
103
Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
105
Section 9.08.
[Reserved].
105
Section 9.09.
Administrative Agent May File Proofs of Claim; Credit Bidding.
105
Section 9.10.
Collateral and Guaranty Matters.
106
ARTICLE X MISCELLANEOUS
 
 
Section 10.01.
Amendments, Etc
108
Section 10.02.
Notices; Effectiveness; Electronic Communications.
110
Section 10.03.
No Waiver; Cumulative Remedies; Enforcement
112
Section 10.04.
Expenses; Indemnity; Damage Waiver.
113
Section 10.05.
Payments Set Aside
115
Section 10.06.
Successors and Assigns.
116
Section 10.07.
Treatment of Certain Information; Confidentiality
120
Section 10.08.
Right of Setoff
121
Section 10.09.
Interest Rate Limitation
122
Section 10.10.
Counterparts; Integration; Effectiveness
122
Section 10.11.
Survival of Representations and Warranties
122
Section 10.12.
Severability
123
Section 10.13.
Replacement of Lenders
123
Section 10.14.
Governing Law; Jurisdiction; Etc.
124
Section 10.15.
Waiver of Jury Trial
125
Section 10.16.
No Advisory or Fiduciary Responsibility
125
Section 10.17.
Electronic Execution of Assignments and Certain Other Documents
126
Section 10.18.
USA PATRIOT Act
126
Section 10.19.
[Reserved].
127
Section 10.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
127
Section 10.21.
ENTIRE AGREEMENT
127
ARTICLE XI GUARANTY
 
 



iv







--------------------------------------------------------------------------------







Section 11.01.
Guaranty
128
Section 11.02.
No Setoff or Deductions; Taxes; Payments
129
Section 11.03.
Rights of Administrative Agent and Lenders
129
Section 11.04.
Certain Waivers
129
Section 11.05.
Obligations Independent
130
Section 11.06.
Subrogation
130
Section 11.07.
Termination; Reinstatement
131
Section 11.08.
Subordination
132
Section 11.09.
Condition of Borrower
133
Section 11.10.
Covenant
133
Section 11.11.
Additional Guarantors
133
Section 11.12.
Several Enforcement
133







v







--------------------------------------------------------------------------------


Exhibit 10.43


SCHEDULES
1.01    Commitments and Applicable Percentages
5.08    Real Property Matters
5.13    Subsidiaries and Other Equity Investments; Loan Parties
6.12    Guarantors
6.19    Deposit Accounts
7.02    Existing Indebtedness
7.03    Investments
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office, Certain Addresses for Notices
10.06    Existing Noteholder Lenders
EXHIBITS
Form of
A    Loan Notice
B    DIP Budget
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Notice of Loan Prepayment
G    Initial Rolling Budget
H    Interim Order
I-1 –I-4    U.S. Tax Compliance Certificate













--------------------------------------------------------------------------------


Exhibit 10.43


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT
This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT is
entered into as of [-], 2016 among Basic Energy Services, Inc., a Delaware
corporation and a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code (the “Borrower”), the Subsidiaries of the Borrower from time
party hereto as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and U.S. Bank
National Association, as Administrative Agent.
PRELIMINARY STATEMENTS:
WHEREAS, on October 25, 2016 (the “Petition Date”), the Borrower and certain of
its Subsidiaries (the “Debtors”) filed voluntary petitions with the Bankruptcy
Court initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (the cases of each of the Borrower and each other Debtor, each a
“Case”, and collectively the “Cases”) and have continued in the possession of
their assets and the management of their business pursuant to sections 1107 and
1108 of the Bankruptcy Code.
WHEREAS, the Borrower has requested that the Lenders provide a multiple delayed
draw term loan facility denominated in Dollars in an aggregate principal amount
not to exceed $90,000,000 (the “Facility”), with all of the Borrower’s
obligations under the Facility to be guaranteed by each Guarantor, and the
Lenders have indicated their willingness to lend on the terms and subject to the
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“100 Day Anniversary” means the date that is 100 days after the Closing Date.
“2019 Senior Notes” means the 7-3/4% senior unsecured notes of the Borrower due
2019 in an aggregate principal amount of $475,000,000 issued and sold pursuant
to the 2019 Senior Notes Documents.
“2019 Senior Notes Documents” means (a) the Indenture for the 2019 Senior Notes
dated as of February 15, 2011, (b) the 2019 Senior Notes and (c) all other
agreements, instruments and other documents pursuant to which the 2019 Senior
Notes have been issued or otherwise setting forth the terms of the 2019 Senior
Notes.









--------------------------------------------------------------------------------







“2022 Senior Notes” means the 7-3/4% senior unsecured notes of the Borrower due
2022 in an aggregate principal amount of $300,000,000 issued and sold pursuant
to the 2022 Senior Notes Documents.
“2022 Senior Notes Documents” means (a) the Indenture for the 2022 Senior Notes
dated as of October 16, 2012, (b) the 2022 Senior Notes and (c) all other
agreements, instruments and other documents pursuant to which the 2022 Senior
Notes have been issued or otherwise setting forth the terms of the 2022 Senior
Notes.
“ABL Agent” shall mean Bank of America, N.A., in its capacity as “Administrative
Agent” under the ABL Credit Agreement.
“ABL Collateral Primed Liens” has the meaning specified in Section 2.14(a).
“ABL Collateral Priming Liens” has the meaning specified in Section 2.14(a).
“ABL Credit Agreement” means the Amended and Restated Credit Agreement dated as
of November 26, 2014, among the Borrower, each lender from time to time party
thereto, and Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer, as amended, amended and restated, refinanced, renewed, replaced,
extended, supplemented or otherwise modified from time to time, in each case in
accordance with the terms of the Prepetition Intercreditor Agreement.
“ABL Credit Agreement Loan Documents” means the Loan Documents under (and as
defined in) the ABL Credit Agreement.
“ABL Facility Priority Collateral” has the meaning specified in the Prepetition
Intercreditor Agreement.
“ABL Lenders” means the Lenders under (and as defined in) the ABL Credit
Agreement.
“ABL Postpetition Collateral” has the meaning specified in the Orders.
“Acceptable Disclosure Statement” means the disclosure statement relating to the
Acceptable Plan of Reorganization in the form attached to the Restructuring
Support Agreement as Exhibit [F], with changes to such form as are satisfactory
to the Required Lenders in their sole discretion (as the same may be amended,
supplemented, or modified from time to time after entry thereof with the consent
of the Required Lenders in their sole discretion).
“Acceptable Plan of Reorganization” means a Reorganization Plan for each of the
Cases in the form attached to the Restructuring Support Agreement as Exhibit
[A], with changes to such form as are satisfactory to the Required Lenders in
their sole discretion (as the same may be amended, supplemented, or modified
from time to time after entry thereof with the consent of the Required Lenders
in their sole discretion).


2



--------------------------------------------------------------------------------







“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) not less than a majority of the Equity Interests of another Person, (b) all
or substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions.
“Ad Hoc Note Holder Committee” means the ad hoc group of holders that own or
manage with the authority to act on behalf of the beneficial owners of the 2019
Senior Notes and the 2022 Senior Notes, consisting of Ascribe Capital LLC,
Brigade Capital Management, L.P. and Silver Point Capital, L.P., and such other
entities that may join such ad hoc group from time to time.
“Adequate Protection Liens” has the meaning specified in the Orders.
“Adequate Protection Payment” has the meaning specified in the Orders.
“Administrative Agent” means U.S. Bank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Advances” means, collectively, the Initial Advance, the Second Advance, the
Third Advance and the Final Advance.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Superpriority Secured Debtor-in-Possession Term Loan
Credit Agreement.
“Anti-Corruption Laws” has the meaning specified in Section 5.22.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as


3



--------------------------------------------------------------------------------







provided in ‎Section 2.16. If the commitment of each Lender to make Loans has
been terminated pursuant to ‎Section 8.02, or if the Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Aggregate
Commitments shall be determined based on the Applicable Percentage of such
Lender in respect of the Aggregate Commitments most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable Premium” has the meaning specified in Section 2.05(c).
“Applicable Rate” means 12.00% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1.
“Assignment Triggering Event” means each of the following events: (i) entry of
an order, or any other similar decree, by the Bankruptcy Court that expands, or
has the effect of expanding, the rights granted to the Existing Noteholder
Lenders pursuant to the Loan Documents unless the Required Lenders have
consented to such expansion, (ii) the taking of any action by an Existing
Noteholder Lender which, if taken by any Loan Party, would constitute an Event
of Default hereunder, (iii) the taking of any action (or the failure to take any
action) by an Existing Noteholder Lender that results in such Existing
Noteholder Lender becoming a Defaulting Lender, including the failure of any
Existing Noteholder Lender to fund all or any of its Applicable Percentage of
any Loan within two Business Days of the date on which such Loan is required to
be funded or (iv) in the event that an Existing Noteholder Lender has the right
to consent to an amendment, waiver, consent or other modification to any of the
Loan Documents that has the effect of extending the Scheduled Maturity Date to a
date that is later than the twelve (12) month anniversary of the Closing Date,
the failure by such Existing Noteholder Lender to timely deliver its consent to
such amendment, waiver, consent or other modification.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.


4



--------------------------------------------------------------------------------







“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Avoidance Action” has the meaning specified in Section 2.14.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to
time.
“Beneficiaries” has the meaning specified in Section 11.01.
“Board” means the board of directors (or equivalent governing body) of the
Borrower and each committee thereof.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in ‎Section 6.02.
“Borrower Notice” shall have the meaning assigned to such term in the definition
of Flood Zone Requirements.
“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to ‎Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance


5



--------------------------------------------------------------------------------







proceeds shall be included in Capital Expenditures only to the extent of the
amount by which such purchase price exceeds the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such insurance proceeds, as the case may be.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Carve-Out” has the meaning specified, and shall be construed and interpreted in
accordance with, the Orders.


“Carve-Out Notice” has the meaning specified in the definition of Trigger Date
in Section 1.01.
“Cases” has the meaning specified in the introductory paragraph hereto.
“Cash Collateral” has the meaning specified in the Orders.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Orders and the Collateral Documents
and other Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of not less than $1,000,000,000, in each case with maturities of not
more than 180 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial


6



--------------------------------------------------------------------------------







institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.
“Cash Management Order” shall mean one or more orders, in form and substance
satisfactory to the Required Lenders in their sole discretion, authorizing,
among other things, the continuation of the Debtors’ existing cash management
systems and arrangements (as may be amended, supplemented or modified from time
to time after entry thereof with the written consent of the Required Lenders, in
their sole discretion).
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the Board or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or


7



--------------------------------------------------------------------------------







(b)    during any period of 12 consecutive months, a majority of the members of
the Board or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination not less than a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination not less
than a majority of that board or equivalent governing body; or
(c)    the passage of 30 days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the Board or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities; or
(d)    a “change of control” or any comparable term under, and as defined in,
any credit agreement, indenture or other similar agreement governing any
material post-petition debt shall have occurred;
provided that, notwithstanding the foregoing, the Acceptable Plan of
Reorganization or the Restructuring Support Agreement shall not constitute a
Change of Control.
“Closing Date” means [-], 2016, so long as on or prior to such date all the
conditions precedent in Section 4.01 have been satisfied or waived in accordance
with ‎Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents, the Interim Order or the Final Order and all of the other property
that is or is intended under the terms of the Collateral Documents, the Interim
Order or the Final Order to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, this Agreement, the Security
Agreement, the Intellectual Property Security Agreement, the Intercompany Note,
each of the Mortgages (if any), collateral assignments, Security Agreement
Supplements, IP Security Agreement Supplements, security agreements, pledge
agreements, landlord’s agreements, control agreements or other similar
agreements delivered to the


8



--------------------------------------------------------------------------------







Administrative Agent pursuant to Sections 4.01 and 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties. The
Collateral Documents shall supplement, and shall not limit, the security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Orders.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to ‎Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consummation Date” means the date of the substantial consummation (as defined
in section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Card Cash Collateral” means an amount not to exceed $2,000,000 pledged
to Bank of America, N.A., and deposited in the Bank of America, N.A. Account No.
XXXXXX5481, pursuant to the Credit Card Control Agreement as security
exclusively for the obligations under the P-Card Agreements.
“Credit Card Control Agreement” means that certain Treasury Management Services
Security and Control Agreement dated as of September 14, 2016 between Bank of
America, N.A. and Basic Energy Services L.P., as may be amended, modified or
supplemented from time to time.
“Creditors’ Committee” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of


9



--------------------------------------------------------------------------------







the United States or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally.
“Debtors” has the meaning specified in the introductory paragraphs hereto.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Applicable Rate plus (ii)
3% per annum.
“Defaulting Lender” means, subject to ‎Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-in
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting


10



--------------------------------------------------------------------------------







Lender under any one or more of clauses (a) through (d) above, and the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to ‎Section
2.16(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and each other Lender promptly following
such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).
“DIP Budget” means a monthly line item budget for the Borrower and its
Subsidiaries, substantially in the form attached hereto as Exhibit B, covering a
period from the Petition Date through the Scheduled Maturity Date, and dated as
of a date that is no earlier than three Business Days prior to the Closing Date.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above or (c) contains any repurchase obligation.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country


11



--------------------------------------------------------------------------------







(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under ‎Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under ‎Section 10.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to Hazardous Materials,
pollution and the protection of the environment or the release of any materials
into the environment, including those related to air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Loan Party
or any of their respective Subsidiaries and directly or indirectly resulting
from or based upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license, franchise, certificate or other authorization relating to or required
under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of


12



--------------------------------------------------------------------------------







the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in ‎Section 8.01.
“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) Taxes imposed
on or measured by its overall net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by the United States, any
State or the District of Columbia (or any political subdivision thereof) or by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located, (b)
any branch profits Taxes imposed by the United States, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under ‎Section 10.13), any United States withholding Tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of ‎Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to ‎Section 3.01(a) and (d) any U.S.
federal withholding Taxes imposed by FATCA.


13



--------------------------------------------------------------------------------







“Existing Noteholder Lender” means, at any time, any Lender specified on
Schedule 10.06, any Affiliate thereof or any of their successors or permitted
assigns.
“Exit Fee” means the fee payable pursuant to Section 2.09(c).
“Extraordinary Receipts” means the Net Proceeds of any payments received by any
Loan Party or any of its Subsidiaries not in the ordinary course of business and
consisting, or otherwise in respect, of (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action or
claim under color of law (including, in each case, any payments arising from, or
in connection with, any non-judicial proceeding or alternative dispute
resolution procedure), (b) indemnity payments, (c) tax refunds, (d) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any acquisition or any other purchase agreement (whether in
respect of assets or Equity Interests) and (e) any other extraordinary receipt.
“Facility” has the meaning specified in the introductory paragraph hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to U.S. Bank National Association on such day on such
transactions as determined by the Administrative Agent; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
all purposes of this Agreement.
“Fee Letter” means the letter agreement, dated as of the Closing Date, between
the Borrower and the Administrative Agent.
“Final Advance” has the meaning specified in Section 2.01(d).
“Final Advance Amount” has the meaning specified in Section 2.01(d).


14



--------------------------------------------------------------------------------







“Final Advance Date” has the meaning specified in Section 2.01(d).
“Final Order” means an order of the Bankruptcy Court authorizing and approving
on a final basis, among other things, the Loans and the transactions
contemplated by this Agreement in the form of the Interim Order (with only such
modifications thereto as are necessary to convert the Interim Order to a final
order and such other modifications as are satisfactory to the Required Lenders
in their sole discretion) (as the same may be amended, supplemented, or modified
from time to time after entry thereof with the consent of the Required Lenders
in their sole discretion) as to which no stay has been entered.
“Flood Zone Requirements” means, with respect to any improved Real Property of
any Loan Party that is Collateral, to the extent required to comply with the
National Flood Insurance Reform Act of 1994 and related legislation (included
the regulations of the Board of Governors of the Federal Reserve System), to the
extent applicable to the Administrative Agent or any Lender: (1) a completed
standard flood hazard determination form, (2) if the improvement(s) to any such
improved Real Property is located in a special flood hazard area, a notice to
the Borrower (a “Borrower Notice”) and, if applicable, notification to such Loan
Party that flood insurance coverage under the National Flood Insurance Program
(the “NFIP”) is not available because the community does not participate in the
NFIP, (3) documentation evidencing the applicable Loan Party’s receipt of the
Borrower Notice and (4) if the Borrower Notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of the flood insurance policy, such Loan Party’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent and the federally regulated Lenders.
“Foreign Lender” means any Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB Accounting Standards Codification,
that are applicable to the circumstances as of the date of determination,
consistently applied and subject to ‎Section 1.03.


15



--------------------------------------------------------------------------------







“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“GS Approved Party” means any of The Goldman Sachs Group, Inc. and its
Affiliates (“GS”), and any funds, investments, Persons, vehicles or accounts
that are managed or sponsored by GS or for which GS acts as investment advisor.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (i) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (ii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iii) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to ‎Section
6.12.
“Guaranty” means the Guaranty made by the Guarantors in Article XI in favor of
the Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to ‎Section 6.12.


16



--------------------------------------------------------------------------------







“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, its derivatives, by-products and other hydrocarbons, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such indebtedness is limited in recourse, then the
amount of such indebtedness for purposes of this Agreement will not exceed the
fair market value of such property;
(f)    all Attributable Indebtedness in respect to Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Loan Party or Subsidiary valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a


17



--------------------------------------------------------------------------------







joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in ‎Section 10.04(b).
“Information” has the meaning specified in ‎Section 10.07.
“Initial Advance” has the meaning specified in Section 2.01(a).
“Initial Advance Amount” has the meaning specified in Section 2.01(a).
“Initial Advance Date” has the meaning specified in Section 2.01(a).
“Initial Tranche” has the meaning specified in Section 2.01(b).
“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code of the
United States, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its property; or
(c) an assignment or trust mortgage for the benefit of creditors.
“Intellectual Property Security Agreement” has the meaning specified in Section
6.12.
“Intercompany Note” means the Intercompany Note to be executed by the Borrower
and each Subsidiary of the Borrower, in form and substance reasonably
satisfactory to the Required Lenders, as supplemented from time to time.
“Interest Payment Date” means the last Business Day of each calendar month and
the Maturity Date.
“Interim Order” means an interim order of the Bankruptcy Court authorizing and
approving on an interim basis, among other things, the Loans and the
transactions contemplated by this Agreement in the form attached to the
Restructuring Support Agreement as Exhibit [C] (and also attached hereto for
reference as Exhibit H), with changes to such form as are satisfactory to the
Required Lenders in their sole discretion (as the same may be amended,
supplemented, or modified from time to time after entry thereof with the consent
of the Required Lenders in their sole discretion).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to,


18



--------------------------------------------------------------------------------







Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in ‎Section 5.17.
“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means any loan by a Lender to the Borrower under ‎Article II.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter and (e) the Orders.
“Loan Notice” means a notice of a Borrowing substantially in the form of Exhibit
A, appropriately completed and signed by a Responsible Officer of the Borrower.


19



--------------------------------------------------------------------------------







“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole, other than as a result of events
leading up or related to the Cases and as customarily occurs following the
commencement of a proceeding under Chapter 11 of the Bankruptcy Code and the
commencement of the Cases or as a result of matters publicly disclosed prior to
the filing of the Cases or as a result of actions req    uired by, or as a
result of failing to take actions that are restricted by, the Orders; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance or properties of
such Person.
“Material Real Property” means (i) any parcel or parcels of land together with
related improvements thereon (including Salt Water Disposal Assets) owned in fee
by any Loan Party and (ii) any parcel or parcels of land leased by any Loan
Party, together with any Salt Water Disposal Assets thereon, underlying,
providing access to or otherwise related to Salt Water Disposal Assets; provided
that, Material Real Property shall exclude any lease of real property which by
its express terms prohibits the grant of a security interest or requires a
landlord consent, except to the extent such prohibition is ineffective under the
UCC or the Bankruptcy Code, or rendered ineffective by the Orders or the
Bankruptcy Court, and the landlord thereunder refuses to execute and deliver
such consent notwithstanding Borrower’s commercially reasonable efforts (which,
for the avoidance of doubt, will not require the expenditure of any consent fee,
other than reimbursement of costs, to the landlord).
“Maturity Date” means the earliest of (i) the Scheduled Maturity Date, (ii) the
effective date of a Reorganization Plan or plan of liquidation in the Cases,
(iii) the date of filing by the Borrower of a Reorganization Plan that is not an
Acceptable Plan of Reorganization or (iv) the date of termination of the
Commitments and the acceleration of the Loans pursuant to Article VIII.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means any mortgages or deeds of trust or other similar security
documents creating and evidencing a Lien on any Real Property or any Salt Water
Disposal Assets made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, suitable for
recording or


20



--------------------------------------------------------------------------------







filing in the appropriate jurisdiction, in form and substance reasonably
satisfactory to the Administrative Agent, at the direction of the Required
Lenders.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) not less than two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) the amount of all taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
the amount of any reserves established in accordance with GAAP consistently
applied to fund contingent liabilities under any indemnification obligations and
any purchase price adjustments associated with a sale, transfer or other
disposition of an asset that are directly attributable to such event.


“NFIP” shall have the meaning assigned to such term in the definition of Flood
Zone Requirements.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of ‎Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F, appropriately completed
and signed by a Responsible Officer.


21



--------------------------------------------------------------------------------







“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Orders” means, collectively, the Interim Order and the Final Order.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Superpriority Claim” means a superpriority administrative expense claim
against any of the Debtors with priority over any and all claims against each of
the Debtors, now existing or hereafter arising, of any kind whatsoever,
including all administrative expenses of the kind specified in sections 503(b)
and 507(b) of the Bankruptcy Code and any and all administrative expenses or
other claims arising under sections 105, 326, 328, 330, 331, 365, 503(b),
506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code other than the
Superpriority Claims described in Section 2.14.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under,


22



--------------------------------------------------------------------------------







from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to ‎Section 3.06(b)).
“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“P-Card Agreements” means, collectively, (i) that certain Bank of America
Corporate Purchasing Card Agreement between Bank of America, N.A. and Basic
Energy Services L.P., dated on or around July 21, 2005 and (ii) that certain
Commercial Prepaid Card Purchase Agreement between Bank of America, N.A. and
Basic Energy Services L.P., dated on our around March 14, 2006, each as may be
amended, supplemented or modified from time to time.
“Participant” has the meaning specified in ‎Section 10.06(d).
“Participant Register” has the meaning specified in ‎Section 10.06.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Liens” means any Liens permitted by Section 7.01 and any Liens
otherwise permitted or created or established by the Orders.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning specified in the introductory paragraph hereto.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any


23



--------------------------------------------------------------------------------







ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in ‎Section 6.02.
“Pledged Equity” has the meaning specified in the Security Agreement.
“Prepetition ABL Adequate Protection Liens” has the meaning specified in the
Orders.
“Prepetition Cash Management System” has the meaning specified in Section 6.22.
“Prepetition Intercreditor Agreement” means the Intercreditor Agreement, dated
as of February 26, 2016, by and among the Prepetition Term Loan Administrative
Agent, the ABL Agent and the Loan Parties under (and as defined in) the
Prepetition Term Loan Credit Agreement party thereto, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced in accordance with the terms thereof.
“Prepetition Payment” means a payment (by way of adequate protection, set off or
otherwise) of principal, interest or otherwise on account of any (i)
Indebtedness of any Debtor outstanding and unpaid on the date on which such
Person becomes a Debtor, (ii) “critical vendor payments” or (iii) trade payables
(including in respect of reclamation claims) or other pre-petition claims
against any Debtor.
“Prepetition Term Loan Administrative Agent” means the Administrative Agent
under (and as defined in) the Prepetition Term Loan Credit Agreement.
“Prepetition Term Loan Credit Agreement” means the Term Loan Credit Agreement
dated as of February 17, 2016, among Basic Energy Services, Inc., as borrower,
the lenders from time to time party thereto and the Prepetition Term Loan
Administrative Agent, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced in accordance
with the terms thereof.
“Prepetition Term Loan Credit Agreement Loan Documents” means the Loan Documents
under (and as defined in) the Prepetition Term Loan Credit Agreement.
“Prepetition Term Loan Lenders” means the Lenders under (and as defined in) the
Prepetition Term Loan Credit Agreement.
“Prepetition Term Loans” means the Loans under (and as defined in) the
Prepetition Term Loan Credit Agreement.
“Primed Liens” has the meaning specified in Section 2.14.


24



--------------------------------------------------------------------------------







“Priming Liens” has the meaning specified in Section 2.14.
“Public Lender” has the meaning specified in ‎Section 6.02.
“Qualified Capital Stock” of any Person shall mean any capital stock of such
person that is not Disqualified Capital Stock; provided that such capital stock
shall not be deemed Qualified Capital Stock to the extent sold or owed to a
Subsidiary of such person or financed, directly or indirectly, using funds (1)
borrowed from such person or any Subsidiary of such person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such person or any Subsidiary of such person (including in respect
of any employee stock ownership or benefit plan). Unless otherwise specified,
Qualified Capital Stock refers to Qualified Capital Stock of Borrower.
“Real Estate Collateral Requirement” means the requirement that the
Administrative Agent shall have received a Mortgage for each Material Real
Property, which includes to the extent reasonably available, with respect to any
Salt Water Disposal Well, a specific reference to the API number for such well
and any lease (if applicable), together with the following documents: (a) with
respect to each Material Real Property that has a net book value of $500,000 or
more, a title report and a fully paid policy of title insurance (or “pro forma”
or marked up commitment having the same effect of a title insurance policy) (i)
in a form approved by the Administrative Agent, at the direction of the Required
Lenders (such approval not to be unreasonably withheld) insuring the Lien of the
Mortgage encumbering such property as a valid first priority Lien, (ii) in an
amount reasonably satisfactory to the Administrative Agent, at the direction of
the Required Lenders, (iii) issued by a nationally recognized title insurance
company reasonably satisfactory to the Administrative Agent, at the direction of
the Required Lenders (the “Title Company”), (iv) containing no exceptions other
than (A) the Liens described in Sections 7.01(a), (c), (d), (g) and (j) and (B)
Liens that are otherwise acceptable to the Administrative Agent and the Required
Lenders and (v) that includes (A) such coinsurance and direct access reinsurance
as the Required Lenders may reasonably deem necessary or desirable and (B) such
endorsements or affirmative insurance reasonably required by the Administrative
Agent, at the direction of the Required Lenders, and available in the applicable
jurisdiction, (b) with respect to each Material Real Property that has a net
book value of between $100,000 and $500,000, a title report, (c) to the extent
required by Required Lenders pursuant to Section 6.18, an appraisal complying
with the requirements of the Financial Institutions Reform Recovery and
Enforcement Act of 1989, by a third-party appraiser selected by the
Administrative Agent, (d) with respect to each Material Real Property, an
opinion of local counsel reasonably acceptable to the Administrative Agent and
the Required Lenders and in form and substance satisfactory to the
Administrative Agent and the Required Lenders, (e) with respect to each Material
Real Property on which is located a building or mobile home, to the extent
applicable to the Administrative Agent or any Lender, satisfy the Flood Zone
Requirements, (f) to the extent required by the Administrative Agent,
environmental assessment reports, including existing reports, each in scope,
form and substance


25



--------------------------------------------------------------------------------







reasonably satisfactory to the Administrative Agent, at the direction of the
Required Lenders and (g) with respect to any leased real property related to
Salt Water Disposal Assets, to the extent required by the applicable lease,
Borrower shall use commercially reasonable efforts to obtain the consent of the
lessor of such real property to the Mortgage of such lease in form and substance
reasonably acceptable to the Administrative Agent, at the direction of the
Required Lenders (which, for the avoidance of doubt, will not require the
expenditure of any consent fee, other than reimbursement of costs, to the
landlord). For the purposes of determining relevant net book value with respect
to any Material Real Property, such value shall (x) with respect to Material
Real Property as of the Closing Date, equal the amount set forth opposite such
Material Real Property on Schedule 5.08, (y) with respect to Material Real
Property that is leased or acquired by a Loan Party after the Closing Date, be
reasonably determined on the date of acquisition of such Material Real Property
and (z) with respect to Material Real Property owned or leased by an entity
which becomes a Loan Party after the Closing Date, be reasonably determined on
the date on which such entity becomes a Loan Party, in each case as determined
by the Administrative Agent at the direction of the Required Lenders.
Notwithstanding the foregoing, the Borrower will not be required to deliver a
title policy with respect to (i) any Salt Water Disposal Asset that is
uninsurable due to the nature of the Borrower’s interest in such Salt Water
Disposal Asset or (ii) any Salt Water Disposal Asset for which the issuance of a
title policy requires documentation from a third party that has been requested
but has not been delivered after the Borrower has used commercially reasonable
efforts (without the expenditure of funds) to obtain such documentation.
“Real Property” means any parcel or parcels of land together with related
improvements thereon owned in fee or leased by any Loan Party (including Salt
Water Disposal Assets).
“Recipient” means (a) any Lender and (b) the Administrative Agent, as
applicable.
“Register” has the meaning specified in ‎Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys and representatives of such Person
and of such Person’s Affiliates.
“Removal Effective Date” has the meaning set forth in ‎Section 9.06.
“Reorganization Plan” means a plan of reorganization in any or all of the Cases.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total


26



--------------------------------------------------------------------------------







Outstandings held or deemed held by, any Defaulting Lender or, subject to
Section 10.06(b)(vii), any Existing Noteholder Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Resignation Effective Date” has the meaning set forth in ‎Section 9.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
‎Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent or the
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of October [ ], 2016, among the Borrower, the Guarantors,
the Prepetition Term Loan Lenders, certain holders of the 2019 Senior Notes and
the 2022 Senior Notes and the other parties thereto (as may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof).
“Rolling Budget” means a projected statement of sources and uses of cash for the
Borrower and its Subsidiaries on a weekly basis, covering the 13 calendar weeks
immediately succeeding the week during which such Rolling Budget is required to
be delivered hereunder, including the anticipated use of the cash proceeds of
Loans made hereunder and of Cash Collateral for each week during such period and
setting forth, among other things, on a cumulative roll-forward basis the
projected cash disbursements


27



--------------------------------------------------------------------------------







and projected cash receipts for each applicable week, in form substantially
similar to the initial Rolling Budget attached hereto as Exhibit G (unless
otherwise reasonably agreed by the Required Lenders) and in substance reasonably
satisfactory to the Required Lenders (which Rolling Budget shall be deemed
reasonably satisfactory if the Required Lenders do not provide notice of dispute
to such Rolling Budget within three Business Days after delivery thereof).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Salt Water Disposal Assets” means assets used by any Loan Party in connection
with the operation of a commercial salt water and non-hazardous oil and gas
waste disposal facility, including any Salt Water Disposal Well and any tankage
or equipment used in connection therewith.
“Salt Water Disposal Well” means an underground well used for the disposal of
fluids associated with oil and gas production.
“Sanctions” means any sanction administered or enforced by the United States
Government (including OFAC and the United States Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.
“Scheduled Maturity Date” means [-], 2017; provided that, if such date is not a
Business Day, the Scheduled Maturity Date shall be the next preceding Business
Day.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Advance” has the meaning specified in Section 2.01(b).
“Second Advance Amount” has the meaning specified in Section 2.01(b).
“Second Advance Date” has the meaning specified in Section 2.01(b).
“Second Tranche” has the meaning specified in Section 2.01(d).
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to ‎Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Security Agreement” means the Security Agreement dated as of the Closing Date,
as amended and supplemented from time to time, executed by each of the Loan
Parties in favor of the Administrative Agent. The Security Agreement shall
supplement, and shall not limit, the security interests granted pursuant to the
Orders.


28



--------------------------------------------------------------------------------







“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.
“Senior Notes” means (a) the 2019 Senior Notes and (b) the 2022 Senior Notes.
“Senior Notes Documents” means (a) the 2019 Senior Notes Documents and (b) the
2022 Senior Notes Documents.
“Subject Obligations” has the meaning specified in Section 11.06(b).
“Subordinated Obligations” has the meaning specified in Section 11.08(a).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Superpriority Claim” has the meaning specified in Section 2.14.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in


29



--------------------------------------------------------------------------------







clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Priority Collateral” has the meaning specified in the Prepetition
Intercreditor Agreement.
“Term Loan Priority Collateral Primed Liens” has the meaning specified in
Section 2.14(a).
“Term Loan Priority Collateral Priming Liens” has the meaning specified in
Section 2.14(a).
“Term Loan Proceeds Collateral Account” has the meaning assigned to such term in
the in the Prepetition Term Loan Credit Agreement.
“Testing Date” means the last Business Day of each week occurring after the
Closing Date, which initial Testing Date shall be [November 4, 2016].
“Testing Period” has the meaning set forth in Section 6.01(h).
“Title Company” has the meaning assigned to such term in the definition of Real
Estate Collateral Requirement.
“Third Advance” has the meaning specified in Section 2.01(c).


30



--------------------------------------------------------------------------------







“Third Advance Amount” has the meaning specified in Section 2.01(c).
“Third Advance Date” has the meaning specified in Section 2.01(c).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Trigger Date” means the earlier of (i) the first business day after the
occurrence of an Event of Default and delivery by the Lenders of notice thereof
(the “Carve-out Notice”) to (A) the United States Trustee and (B) the Borrower’s
lead restructuring counsel (and, upon receipt, Borrower’s lead restructuring
counsel shall promptly deliver such Carve-out Notice to the United States
Trustee) and (ii) the Maturity Date.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in ‎Section
3.01(e)(ii).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or


31



--------------------------------------------------------------------------------







other document as from time to time amended, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP


32



--------------------------------------------------------------------------------







(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
Section 1.06.    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II and IX) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars. For purposes of this Section 1.06, the “Spot Rate” for a currency means
the rate determined by the Administrative Agent to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 10:00 a.m. on the date two Business Days prior
to the date of such determination; provided that the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
Section 1.07.    Uniform Commercial Code. Terms relating to Collateral used and
not otherwise defined herein that are defined in the UCC shall have the meanings
set forth in the UCC, as applicable and as the context requires.


33



--------------------------------------------------------------------------------







ARTICLE II
THE COMMITMENTS AND LOANS
Section 2.01.    The Loans.
(a)    The Initial Advance. Subject to the terms and conditions set forth herein
and in the Orders, each Lender severally agrees to make a loan to the Borrower
on the Closing Date (such loan, the “Initial Advance”) in an amount equal to its
Applicable Percentage of the lesser of (i) $30,000,000 and (ii) the amount
authorized by the Bankruptcy Court in the Interim Order (such lesser amount, the
“Initial Advance Amount”). Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.
(b)    The Second Advance. Subject to the terms and conditions set forth herein
(including Section 2.02(a)) and in the Orders, each Lender severally agrees to
make a loan to the Borrower on any Business Day during the period commencing on
the date of the Final Order and ending at 5:00 p.m. (New York City time) on the
date that is one day prior to the 100 Day Anniversary (such loan, the “Second
Advance”; the Commitments with respect thereto and with respect to the Initial
Advance (in an aggregate amount equal to $40,000,000), the “Initial Tranche”;
the date the Second Advance is made, the “Second Advance Date”) in an amount
equal to its Applicable Percentage of the lesser of (i) $10,000,000 and (ii) the
incremental amount in excess of the Initial Advance authorized by the Bankruptcy
Court in the Final Order (such lesser amount, the “Second Advance Amount”).
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed.
(c)    The Third Advance. Subject to the terms and conditions set forth herein
(including Section 2.02(a)) and in the Orders, each Lender severally agrees to
make a loan to the Borrower on any Business Day during the period commencing on
the later of (x) the date of the Final Order and (y) the 100 Day Anniversary and
ending on the date that is two months prior to the Scheduled Maturity Date (such
loan, the “Third Advance” and the date such loan is made, the “Third Advance
Date”) in an amount equal to its Applicable Percentage of the lesser of (i)
$40,000,000 and (ii) the incremental amount in excess of the Initial Advance
authorized by the Bankruptcy Court in the Final Order less the Second Advance
Amount (such lesser amount, the “Third Advance Amount”). Amounts borrowed under
this Section 2.01(c) and repaid or prepaid may not be reborrowed.
(d)    The Final Advance. Subject to the terms and conditions set forth herein
(including Section 2.02(a)) and in the Orders, each Lender severally agrees to
make a loan to the Borrower on any Business Day during the period commencing on
the later of (x) the date of the Final Order and (y) the 100 Day Anniversary and
ending on the date that is two months prior to the Scheduled Maturity Date (such
loan, the “Final Advance”; the Commitments with respect thereto and with respect
to the Third Advance (in an aggregate amount equal to $50,000,000), the “Second
Tranche”; the date the Final


34



--------------------------------------------------------------------------------







Advance is made, the “Final Advance Date”) in an amount equal to its Applicable
Percentage of the lesser of (x) the remaining Commitments and (y) the
incremental amount in excess of the Initial Advance authorized by the Bankruptcy
Court in the Final Order less the Second Advance Amount and the Third Advance
Amount (such lesser amount, the “Final Advance Amount”). Amounts borrowed under
this Section 2.01(d) and repaid or prepaid may not be reborrowed.
Section 2.02.    Borrowings of Loans.
(a)    Each Borrowing shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by: (i) telephone or (ii) a Loan
Notice. A Loan Notice in respect of the Initial Advance shall be delivered on
the Closing Date in accordance with Section 4.02 and each other notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) in the case
of the Second Advance, at least seven days prior to the requested date of such
Borrowing and (ii) in the case of the Third Advance and the Final Advance, at
least 24 days prior to the requested date of such Borrowing. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Loan Notice and each telephonic notice shall specify (i) whether the
Borrower is requesting the Initial Advance, the Second Advance, Third Advance or
the Final Advance, (ii) the requested date of the Borrowing (which shall be a
Business Day) and (iii) the principal amount of Loans to be borrowed (which (w)
in the case of the Initial Advance, shall be in an amount equal to the Initial
Advance Amount, (x) in the case of the Second Advance, shall be in an amount
equal to the Second Advance Amount, (y) in the case of the Third Advance, shall
be in an amount equal to the Third Advance Amount and (z) in the case of the
Final Advance, shall be in an amount equal to the Final Advance Amount).
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans. Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
Section 2.03.    [Reserved].
Section 2.04.    [Reserved].
Section 2.05.    Prepayments.


35



--------------------------------------------------------------------------------







(a)    Optional. The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty, except as set forth in ‎Section 2.05(c); provided
that (i) such notice must be received by the Administrative Agent not later than
10:00 a.m. one Business Day prior to the date of such prepayment and (ii) any
prepayment of Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Loan shall be accompanied by all accrued interest on the
amount prepaid. Subject to ‎Section 2.16, each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages.
(b)    Mandatory.
(i)    [Reserved].
(ii)    Sales of Assets. Upon receipt of Net Proceeds from (A) the sale or other
disposition of any property or assets of any Loan Party or any of its
Subsidiaries (other than inventory sold in the ordinary course) or (B) any
casualty insurance pursuant to ‎Section 6.07 or business interruption insurance,
or if any of such property or assets are comprised of real property subject to a
mortgage that is damaged, destroyed or taken by condemnation, in whole or in
part, the Borrower shall pay or cause such Loan Party or its Subsidiaries to pay
to the Administrative Agent, for the ratable benefit of the Lenders, an amount
equal to 100% of such Net Proceeds as a mandatory prepayment of the Obligations;
provided that, no proceeds realized in a transaction or series of transactions
which would otherwise be subject to the prepayment requirements under the
foregoing clause (A) or (B) shall constitute Net Proceeds for purposes of this
Section 2.05(b)(ii) until the aggregate proceeds from all such transactions
exceed $100,000 over the term of this Agreement (and thereafter all such
proceeds, including the initial $100,000 of such proceeds, shall constitute Net
Proceeds for purposes of this Section 2.05(b)(ii) and be subject to the
prepayment requirement included herein); provided that Net Proceeds from the
sale or other disposition of ABL Facility Priority Collateral shall be applied
in accordance with the Orders.
(iii)    Proceeds from Issuance of Indebtedness. If any Loan Party or any of its
Subsidiaries issues any Indebtedness (other than Indebtedness permitted pursuant
to ‎Section 7.02), the Borrower shall pay, or cause such Loan Party or its
Subsidiaries to pay, to the Administrative Agent, for the ratable benefit of the
Lenders, when and as received by such Loan Party or its Subsidiaries, as a


36



--------------------------------------------------------------------------------







mandatory prepayment of the Obligations, an amount equal to 100% of the Net
Proceeds of such issuance of Indebtedness.
(iv)    Proceeds from Issuance of Equity Interests. If any Loan Party or any of
its Subsidiaries issues any of its Equity Interests, the Borrower shall pay, or
cause such Loan Party or its Subsidiaries to pay, to the Administrative Agent,
for the ratable benefit of the Lenders, when and as received by such Loan Party
or its Subsidiaries, as a mandatory prepayment of the Obligations, an amount
equal to 100% of the Net Proceeds of such issuance of Equity Interests.
(v)    Extraordinary Receipts. Upon receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrower shall pay, or cause
such Loan Party or Subsidiary to pay, to the Administrative Agent, for the
ratable benefit of the Lenders, when and as received by such Loan Party or
Subsidiary and as a mandatory prepayment of the Obligations, an amount equal to
100% of such Extraordinary Receipts.
(vi)    [Reserved].
(vii)    Right to Decline Mandatory Prepayments. Any mandatory prepayment (other
than pursuant to clause (iii) above) may be declined by any Lender without
prejudice to such Lender’s rights hereunder to accept or decline any future
mandatory prepayment, and any such election to decline a prepayment shall not be
construed as a waiver of any other requirement (including the requirement to
repay all Obligations) hereunder. If a Lender chooses to decline a mandatory
prepayment, such Lender shall provide written notice thereof to the
Administrative Agent and the Borrower not less than one (1) Business Day prior
to the date on which such mandatory prepayment is due (or within one (1)
Business Day of receipt of such prepayment notice), if such prepayment was not
provided by the Borrower not less than one (1) Business Day prior to the making
of such prepayment (return of such prepayment to accompany any such notice), and
the Lenders that accept such mandatory prepayment shall share the proceeds
thereof on a pro rata basis as determined among the Lenders electing to
participate in such mandatory prepayment (and if declined by all Lenders, the
amount of such mandatory prepayment shall be retained by the Borrower).
(c)    Applicable Premium. With respect to (x) each repayment or prepayment of
Loans under ‎Section 2.05(a) and ‎Section 2.05(b)(iii), in each case, prior to
the Maturity Date, and (y) any repayment upon acceleration of the Loans pursuant
to Article VIII prior to the Scheduled Maturity Date, the Borrower shall be
required to pay with respect to the amount of the Loans repaid or prepaid, in
each case, concurrently with such repayment or prepayment, a premium in an
amount equal to 3.00% of the amount of the Loans being repaid or prepaid (the
“Applicable Premium”).
(d)    Application of Payments and Prepayments. Subject to Section 2.05(b)(vii)
and Section 2.16, each prepayment shall be applied to the Loans of the Lenders
in


37



--------------------------------------------------------------------------------







accordance with their respective Applicable Percentages. For the avoidance of
doubt, all such payments will reduce the principal amount of Loans net of any
interest, fees, charges, premiums or other amounts due and payable hereunder at
the time of such payment.
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may not terminate or reduce the Commitments, other
than as a result of a Borrowing made in accordance with this Agreement.
(b)    Mandatory. (i) The Commitments shall be automatically and permanently
reduced by an amount equal to the Initial Advance upon the earlier of (a) the
borrowing of the Initial Advance and (b) 12:01 a.m. New York City time on the
day immediately succeeding the Closing Date, (ii) the Commitments shall be
automatically and permanently further reduced by an amount equal to the Second
Advance upon the earlier of (a) the borrowing of the Second Advance and (b)
12:01 a.m. New York City time on the day immediately succeeding the last day
upon which the Second Advance may be made pursuant to Section 2.01(b), (iii) the
Commitments shall be automatically and permanently further reduced by an amount
equal to the Third Advance upon the earlier of (a) the borrowing of the Third
Advance and (b) 12:01 a.m. New York City time on the day immediately succeeding
the last day upon which the Third Advance may be made pursuant to Section
2.01(c) and (iv) the Commitments shall be automatically and permanently further
reduced by an amount equal to the Final Advance upon the earlier of (a) the
borrowing of the Final Advance and (b) 12:01 a.m. New York City time on the day
immediately succeeding the last day upon which the Final Advance may be made
pursuant to Section 2.01(d).
(c)    Maturity Date. The aggregate Commitment shall be automatically and
permanently reduced to zero on the Maturity Date.
Section 2.07.    Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Loans outstanding on
such date, together with all other amounts due under this Agreement or the other
Loan Documents, including the Exit Fee.
Section 2.08.    Interest.
(a)    Subject to the provisions of ‎Section 2.08(b), each Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Applicable Rate.
(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


38



--------------------------------------------------------------------------------







(c)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (i) all Obligations consisting of the
principal amount of Loans outstanding hereunder and (ii) all overdue amounts
other than in respect of such principal of Loans shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(d)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(e)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
Section 2.09.    Fees.
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a
commitment fee in Dollars equal to 5.00% per annum of the actual daily amount of
the aggregate unused Commitments commencing on the Closing Date until such
Commitment is terminated pursuant to Section 2.06(b), including at any time
during which one or more of the conditions in ‎Article IV is not met, which fee
shall be due and payable monthly in arrears on the last Business Day of each
month; provided that, with respect to an amount of Commitments equal to the
Second Tranche, no commitment fee shall be payable if the Maturity Date has
occurred prior to the 100 Day Anniversary, but thereafter such commitment fee
with respect to such Commitments that has accrued since the Closing Date shall
be payable on the 100 Day Anniversary, and the commitment fee in respect of the
remaining undrawn Commitments shall continue to accrue thereafter and be payable
monthly in arrears as set forth in this Section 2.09(a) and on the Maturity
Date.
(b)    Administrative Agent Fee and Upfront Fees.
(i)    The Borrower shall pay to the Administrative Agent for its own account,
in Dollars, fees in the amounts and at the times specified in the Fee Letter
between the Administrative Agent and the Borrower. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage an upfront fee equal to
4.00% of the aggregate principal amount of Commitments equal to


39



--------------------------------------------------------------------------------







the Initial Tranche (which may take the form of original issue discount at the
election of the Required Lenders), which such fee shall be earned, due and
payable in full on the Closing Date. Notwithstanding the foregoing, no
applicable original issue discount applied to the principal amount of the Loans
shall reduce the amount of Obligations below 100% of the original aggregate
principal amount of such Loans.
(iii)    If the Maturity Date has not occurred prior to the 100 Day Anniversary,
the Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage a fee equal to 4.00% of the
aggregate principal amount of Commitments equal to the Second Tranche, which
such fee shall be earned, due and payable in full on the 100 Day Anniversary.
(c)    Exit Fee. Other than with respect to a repayment or prepayment of Loans
that is subject to the Applicable Premium, the Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage an exit fee in an amount equal to 1.00% of the principal
amount of the Loans repaid at or following the Maturity Date or following any
acceleration thereof. The exit fee shall be payable on the date of such
repayment of the Loans.
Section 2.10.    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. All computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to ‎Section 2.12(a), bear interest for
one day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.11.    Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence


40



--------------------------------------------------------------------------------







such Lender’s Loans in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
Section 2.12.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b)    
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 11:00
a.m. on the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by ‎Section 2.02 and may, but in no
event shall it be obligated to, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing and (B) in the case of a payment to be made by the Borrower, the
Applicable Rate. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by


41



--------------------------------------------------------------------------------







the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, but in no event shall it be obligated to,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowings set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to ‎Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under ‎Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under ‎Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


42



--------------------------------------------------------------------------------







(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of fees then due hereunder of the Administrative Agent, (ii)
second, toward payment of interest and fees then due hereunder, ratably among
the other parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (iii) third, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
Section 2.13.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of the amount of such Obligations due and payable to such Lender
at such time to the aggregate amount of the Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of the amount of such Obligations owing (but not
due and payable) to such Lender at such time to the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).


43



--------------------------------------------------------------------------------







The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14.    Priority and Liens; No Discharge.
(a)    Each of the Loan Parties hereby covenants and agrees that upon the entry
of an Interim Order (and, when applicable, the Final Order) its obligations
hereunder and under the other Loan Documents shall be subject to the Carve-Out
and: (i) pursuant to section 364(c)(1) of the Bankruptcy Code, shall at all
times constitute an allowed superpriority administrative expense claim in the
Case of such Loan Party (collectively, the “Superpriority Claims”); (ii)
pursuant to section 364(c)(2) of the Bankruptcy Code, shall at all times be
secured by a valid, binding, continuing, enforceable perfected first priority
security interest in and Lien on the Collateral of each Loan Party (A) to the
extent such Collateral is not subject to valid, perfected and non-avoidable
Liens as of the Petition Date and (B) excluding claims and causes of action
under sections 502(d), 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code
(collectively, “Avoidance Actions”) (it being understood that notwithstanding
such exclusion of Avoidance Actions, upon entry of the Final Order, such
security interest and Lien shall attach to any proceeds of Avoidance Actions),
provided that such security interest in and Lien on ABL Postpetition Collateral
shall be subject and subordinate to the Prepetition ABL Adequate Protection
Liens; (iii) except as otherwise provided in the immediately following clause
(iv), pursuant to section 364(c)(3) of the Bankruptcy Code, shall be secured by
a valid, binding, continuing, enforceable perfected second priority security
interest in and Lien on the ABL Facility Priority Collateral, junior only to the
security interest and Liens of the ABL Agent and the ABL Lenders with respect to
such ABL Facility Priority Collateral; and (iv) pursuant to section 364(d)(1) of
the Bankruptcy Code, be secured by (A) a valid, binding, continuing, enforceable
perfected first priority priming security interest in and Lien on the Term Loan
Priority Collateral of each Loan Party (the “Term Loan Priority Collateral
Priming Liens”) to the extent that such Collateral is subject to existing Liens
that secure the obligations of the applicable Loan Party under the Prepetition
Term Loan Credit Agreement (collectively, the “Term Loan Priority Collateral
Primed Liens”) and (B) a valid, binding, continuing, enforceable perfected
second priority priming security interest in and Lien on the ABL Facility
Priority Collateral of each Loan Party (the “ABL Collateral Priming Liens” and,
together with the Term Loan Priority Collateral Priming Liens, the “Priming
Liens”) to the extent that such Collateral is subject to existing second
priority Liens that secure the obligations of the applicable Loan Party under
Prepetition Term Loan Credit Agreement (collectively, the “ABL Collateral Primed
Liens” and, together with the Term Loan Priority Collateral Primed Liens, the
“Primed Liens”), all of which Primed Liens shall be primed by and made subject
and subordinate to the perfected first or second priority Liens, as the case may
be, to be granted to the Administrative Agent for the benefit of the Secured
Parties, which Priming Liens in favor of the Administrative Agent for the
benefit of the Secured Parties shall also


44



--------------------------------------------------------------------------------







prime any Liens (other than, with respect to the ABL Facility Priority
Collateral and the ABL Postpetition Collateral, the Prepetition ABL Adequate
Protection Liens) granted after the commencement of the Cases to provide
adequate protection Liens in respect of any of the Primed Liens, subject to the
Carve-Out.
(b)    (i)    Each Loan Party hereby confirms and acknowledges that, pursuant to
the Interim Order (and, when entered, the Final Order), the Liens in favor of
the Administrative Agent on behalf of and for the benefit of the Secured Parties
in all of such Loan Party’s Collateral, which includes all of such Loan Party’s
Real Property, shall be created and perfected without the recordation or filing
in any land records or filing offices of any Mortgage, assignment or similar
instrument. All of the Liens described in this Section 2.14 shall be effective
and perfected upon entry of the Interim Order without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the Interim Order.
(c)    (ii)    Further to Section 2.14(b)(i) and the Interim Order (and, when
entered, the Final Order), subject to Section 2.14(a) above and 2.14(d) below,
to secure the full and timely payment and performance of the Obligations, each
Loan Party hereby GRANTS, BARGAINS, SELLS, CONVEYS, TRANSFERS, ASSIGNS and SETS
OVER to the Administrative Agent for the ratable benefit of the Secured Parties,
with power of sale (if applicable), all of the types and items of real and
personal property and interests whether now owned by or hereafter acquired by
such Loan Party, including such Loan Party’s right, title and interest in and
to: (i) Salt Water Disposal Assets; (ii) land; (iii) leases demising land or
improvements, including all amendments, supplements, consolidations, extensions,
renewals and other modifications now or hereafter entered into; (iv) any and all
buildings, structures, improvements, alterations or appurtenances; (v) all (1)
streets, roads, alleys, easements, rights-of-way, licenses, rights of ingress
and egress, vehicle parking rights and public places, existing or proposed,
abutting, adjacent, used in connection with or pertaining to any land or leased
premises of such Loan Party, (2) strips or gores between parcels of land and
abutting or adjacent properties, (3) options to purchase land or demised
premises or any portion thereof or interest therein, and any greater estate in
land, demises premises or improvements, and (4) water and water rights, timber,
crops and mineral interests on or pertaining to land owned or leased by such
Loan Party; (vi) all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, goods, building and construction materials, supplies,
and articles of personal property, of every kind and character, tangible and
intangible (including software embedded therein), now owned or hereafter
acquired by such Loan Party, including, but not limited to, any and all oil
wells, gas wells, injection wells, salt water disposal wells, or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way,


45



--------------------------------------------------------------------------------







easements and servitudes together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing),
product marketing terminal, storage tanks (including tank bottoms and substances
lying below the outlet flange), and pipelines (including line fill), and all
renewals and replacements of, substitutions for and additions to the foregoing;
(vii) all (A) plans and specifications for improvements; (B) all commitments,
insurance policies (or additional or supplemental coverage related thereto),
contracts and agreements for the design, construction, operation or inspection
of the improvements or equipment or the operation thereof; (viii) all intangible
property used by such Loan Party, including, without limitation, all contract
rights, guarantees, permits, consents of governmental authorities, licenses,
franchises, certificates, development rights, commitments and rights for
utilities, and other rights and privileges relating solely to the ownership,
operation or maintenance of land, leased premises, improvements or equipment,
and all of such Loan Party’s right, title and interest in and to all proceeds of
the conversion, whether voluntary or involuntary, of any of the above-described
property into cash as illiquid claims including, without limitation, all awards,
payments or proceeds, including interest thereon, and the right to receive the
same, which may be made as a result of casualty, any exercise of the right of
eminent domain or deed in lieu thereof, the alteration of the grade of any
street and any injury to or decrease in the value thereof, and any rights to a
rebate, offset or other assignment, warranty or service under a purchase order,
invoice or purchase agreement with any manufacturer or supplier of any portion
of the foregoing; (ix) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of land, demised premises, improvements or
equipment; (xi) as-extracted collateral; (xii) engineering, accounting, title,
legal, and other technical or business data which are in the possession of such
Loan Party or in which such Loan Party can otherwise grant a security interest,
including but not limited to proceeds of any sale, lease or other disposition
thereof, proceeds of each policy of insurance (or additional or supplemental
coverage related thereto); and (xiii) all articles of personal property of every
kind and nature whatsoever owned by such Loan Party, or in which such Loan Party
has or shall have an interest, including without limitation, all building
equipment, materials and supplies and any of the Collateral which may be subject
to any security interests, foregoing rights, interests and properties, and all
rights, estates, powers and privileges appurtenant thereto, unto the
Administrative Agent, and its successors and assigns, for the ratable benefit of
the Secured Parties, in trust, forever, to secure the Obligations. Each Loan
Party hereby agrees to warrant and forever defend, all and singular, title to
the foregoing property and interests forever against every person whomsoever
lawfully claiming, or to claim, the same or any part thereof, subject, however,
to Permitted Liens. Notwithstanding the foregoing, excluded from the foregoing
grant of Lien is any right, title and interest of any Loan Party in and to any
(i) Real Property improved by a Building or Manufactured (Mobile) Home and no
such property shall be “Collateral” hereunder to the extent and for so long as
the Flood Zone Requirements with respect to such property has not been satisfied
to the satisfaction of each federally regulated Lender and (ii) property and
assets described in Section 2.14(d) below.


46



--------------------------------------------------------------------------------







(d)    (iii)    Each Loan Party further agrees that, upon the request of the
Administrative Agent, in the exercise of its business judgment, such Loan Party
shall execute and deliver to the Administrative Agent, as soon as reasonably
practicable following such request but in any event within 60 days following
such request (or such longer periods as agreed by the Administrative Agent, at
the direction of the Required Lenders (which, for the avoidance of doubt, may be
provided via email), in their sole discretion), Mortgages in recordable form
with respect to such Material Real Property owned or leased by such Loan Party
and identified by the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent and including the deliverables (as applicable) as
necessary to satisfy the Real Estate Collateral Requirement within the time
periods specified therein.
(c)    Notwithstanding anything to the contrary herein, in no event shall the
Collateral include (a) any Equipment (as defined in the UCC) owned by any Debtor
on the date hereof or hereafter acquired that is subject to a Permitted Lien if
the contract or other agreement in which such Lien is granted validly prohibits
the creation of any other Lien on such Equipment except to the extent such
prohibition is ineffective under the UCC or rendered ineffective by the Orders
or the Bankruptcy Code; provided that such contractual prohibition existed on
the Closing Date, or, with respect to any Subsidiary acquired after the Closing
Date (and so long as such contractual prohibition was not incurred in
contemplation of such acquisition), on the date such Subsidiary is so acquired;
(b) General Intangibles, Contracts, and Investment Property (each as defined in
the UCC) which by their respective express terms prohibit the grant of a
security interest, except to the extent such prohibition is ineffective under
the UCC or rendered ineffective by the Orders or the Bankruptcy Code; provided
that such contractual prohibition existed on the Closing Date, or, with respect
to any Subsidiary acquired after the Closing Date (and so long as such
contractual prohibition was not incurred in contemplation of such acquisition),
on the date such Subsidiary is so acquired; (c) permits and licenses to the
extent the grant of a security interest therein is prohibited under applicable
Law or regulation or by their express terms, except to the extent such
prohibition is ineffective under the UCC or rendered ineffective by the Orders
or the Bankruptcy Code; (d) 34% of the Equity Interests in each direct
Subsidiary of any Loan Party that is a “controlled foreign corporation” under
the Code; and (e) until such time as the Credit Card Control Agreement is
terminated or otherwise no longer in effect, the Credit Card Cash Collateral;
provided that the Collateral shall include the Borrower’s interests in the
Credit Card Cash Collateral, including any residual interest therein after
payment in full of the Borrower’s obligations under the P-Card Agreements.
(e)    (d)    The relative priorities of the Liens described in this Section
2.14 with respect to the Collateral of the Debtors shall be as set forth in the
Interim Order (and, when entered, the Final Order). In the event of any
inconsistency between this Section 2.14 and the terms of the Interim Order (and,
when entered, the Final Order), the terms of the Interim Order (and, when
entered, the Final Order) shall govern.


47



--------------------------------------------------------------------------------







(f)    (e)    Each of the Loan Parties agrees that to the extent that its
obligations under the Loan Documents have not been satisfied when due in full in
cash, its obligations under the Loan Documents shall not be discharged by the
entry of an order confirming a Reorganization Plan (and each of the Loan
Parties, pursuant to section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and the Superpriority Claims granted to the Administrative
Agent and the Lenders pursuant to the Orders and the Liens granted to the
Administrative Agent and the Lenders pursuant to the Orders shall not be
affected in any manner by the entry of an order confirming a Reorganization
Plan.
Section 2.15.    Payment of Obligations. Subject to the last paragraph of
Section 8.02, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations of the Loan Parties under this Agreement or any of the other
Loan Documents, the Administrative Agent and the Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court.
Section 2.16.    Defaulting Lenders.
(a)    Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in ‎Section 10.01.
(ii)    Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to ‎Section 10.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy potential future obligations of that Defaulting Lender to
fund Loans under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting


48



--------------------------------------------------------------------------------







Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the applicable conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.
(b)    [Reserved].
(c)    Defaulting Lender Cure.  If the Borrower and the Administrative Agent, at
the direction of the Required Lenders, agree in writing in their sole discretion
that a Defaulting Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Section 2.17.    
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent


49



--------------------------------------------------------------------------------







permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require an applicable
withholding agent to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If any applicable withholding agent shall be required to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then such withholding agent shall withhold
or make such deductions as are determined by such withholding agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, such withholding agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Law, and if such Tax subject to withholding or deduction is an
Indemnified Tax or Other Tax, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify each Recipient and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
applicable Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.


50



--------------------------------------------------------------------------------







(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, against
any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this ‎Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in ‎Section 3.01(e)(ii)(A), ‎(ii)‎(B) or ‎(ii)‎(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,


51



--------------------------------------------------------------------------------







(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c) (3)(B)
of the Code, or a “CFC” described in Section 881(c)(3)(C) of the Code (a “U.S.
Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each


52



--------------------------------------------------------------------------------







beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming an
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes


53



--------------------------------------------------------------------------------







withheld or deducted from funds paid for the account of such Lender, as the case
may be. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by the Administrative Agent or such Lender,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Lender or Administrative Agent be required to pay any amount to the
Administrative Agent or Borrower pursuant to this paragraph (f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this ‎Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
Section 3.02.    [Reserved].
Section 3.03.    [Reserved].
Section 3.04.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;
(ii)    subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement or change the basis of taxation of payments to such


54



--------------------------------------------------------------------------------







Recipient in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Taxes described in clauses (a) or (b) of the definition of Excluded Tax payable
by such Recipient); or
(iii)    impose on any Lender any other condition, cost or expense affecting
this Agreement or the Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making any Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
Section 3.05.     [Reserved].


55



--------------------------------------------------------------------------------







Section 3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and in each case such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender in accordance with Section 10.13.
Section 3.07.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01.    Conditions to the Closing Date. The effectiveness of this
Agreement on the Closing Date is subject to the satisfaction of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Borrower and each
Guarantor;


56



--------------------------------------------------------------------------------







(ii)    resolutions, written consents, incumbency certificates and/or other
organizational documents certified by a Responsible Officer of each Loan Party
in a form substantially consistent with those delivered in connection with the
Prepetition Term Loan Credit Agreement;
(iii)    good standing certificates (or similar document, as applicable in the
applicable jurisdiction) for each Loan Party;
(iv)    a certificate signed by a Responsible Officer of the Borrower certifying
(i) that the conditions specified in Sections 4.02(b), (c), (h) and (i) have
been satisfied and (ii) that there has been no event or circumstance since June
30, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect other than events or
circumstances that affect the oil field service industry generally;
(v)    (A) the DIP Budget and (B) the initial Rolling Budget;
(vi)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(vii)    the Fee Letter executed by the parties thereto;
(viii)    executed counterparts of the Security Agreement, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto, together
with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; provided that the foregoing shall be deemed
to be satisfied to the extent such certificates or instruments in existence on
the Closing Date have been delivered to the Pre-Petition Term Loan
Administrative Agent, and
(B)    Uniform Commercial Code financing statements in form appropriate for
filing in all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement.
(ix)    unless the Administrative Agent shall have otherwise agreed to that the
following requirements may be satisfied after the Closing Date pursuant to
arrangements to be agreed, evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect, together with
the certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all


57



--------------------------------------------------------------------------------







insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral.
(b)    The Administrative Agent shall have received not less than three Business
Days prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing not less than five
Business Days prior to the Closing Date.
(c)    The Restructuring Support Agreement shall become effective and binding
pursuant to Section 12 thereof, and shall not have been terminated.
(d)    The Acceptable Plan of Reorganization and the Acceptable Disclosure
Statement shall have been filed in each of the Cases on the Petition Date.
(e)    The Cases of any of the Debtors shall have not been dismissed or
converted to cases under Chapter 7 of the Bankruptcy Code.
(f)    No trustee under Chapter 11 of the Bankruptcy Code or examiner with
enlarged powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Cases of the Debtors.
(g)    All “first day” orders and all related pleadings intended to be entered
on or prior to the date of entry of the Interim Order shall have been entered by
the Bankruptcy Court, shall not have been modified, stayed or vacated (except
with the consent of the Required Lenders, and shall be reasonably satisfactory
in form and substance to the Required Lenders, [it being understood that drafts
approved by counsel to the Required Lenders prior to the Petition Date are
reasonably satisfactory.]
(h)    Within four business days after the Petition Date (or such later date as
the Required Lenders may agree in their sole discretion), the Bankruptcy Court
shall have entered the Interim Order.
(i)    The Borrower shall have made no payments after the Petition Date on
account of any Indebtedness arising prior to the Petition Date unless such
payment is made (i) with the consent of the Required Lenders in their sole
discretion or (ii) pursuant to “first day” orders reasonably acceptable to the
Required Lenders.
(j)    The entry into this Agreement and the other Loan Documents shall not
violate any requirement of law and shall not be temporarily, preliminarily or
permanently enjoined.
(k)    The unrestricted cash balances and Cash Equivalents of the Borrower and
its consolidated Subsidiaries shall not be less than $2,500,000.


58



--------------------------------------------------------------------------------







(l)    The Borrower shall have satisfied all requirements set forth in Section
4.02 with respect to the Initial Advance and shall have borrowed the Initial
Advance substantially simultaneously with the satisfaction of the conditions set
forth in this Section 4.01.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02.    Conditions to Borrowing Any Advance. The obligation of each
Lender to fund any Advance hereunder is subject to satisfaction of the following
conditions precedent:
(a)    The Closing Date shall have occurred.
(b)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of such Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in (x) Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, and (y) Section 5.05(c) with
respect to Rolling Budgets shall be deemed to refer to the most recent Rolling
Budget furnished pursuant to Section 6.01(g).
(c)    No Default shall exist, or would result from the Borrowing of such
Advance or from the application of the proceeds thereof.
(d)    The Administrative Agent shall have received a Loan Notice with respect
to such Borrowing in accordance with the requirements hereof.
(e)    All fees required to be paid to the Administrative Agent and the Lenders
on or before the date of such Advance shall have been paid.
(f)    The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent and the Lenders (directly to such counsel if
requested by the Administrative Agent or the Lenders, as applicable) to the
extent invoiced prior to or on the date of such Advance, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through such Advance (provided that such


59



--------------------------------------------------------------------------------







estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent and the Lenders, as applicable).
(g)    (i) The making of such Advance shall not violate any requirement of law
and shall not be enjoined, temporarily, preliminarily or permanently and (ii) no
law or regulation shall be applicable in the judgment of the Required Lenders
that imposes materially adverse conditions upon the Loans or the transactions
contemplated by this Agreement.
(h)    There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Cases) that could reasonably be expected to have a Material Adverse Effect.
(i)    All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Loan Party, and the validity against such Loan Party, of the Loan
Documents to which it is a party shall be in full force and effect (without the
imposition of any adverse conditions that are not reasonably acceptable to the
Required Lenders).
(j)    The Interim Order shall be in full force and effect, shall not have been
reversed, vacated or stayed, and shall not have been amended, supplemented or
otherwise modified (other than pursuant to the Final Order) without the prior
written consent of Required Lenders and, solely with respect to amendments or
modifications adversely affecting its rights granted under the Interim Order,
the Administrative Agent, in their sole discretion.
(k)    Other than with respect to the making of the Initial Advance, the
Bankruptcy Court shall have entered the Final Order and such Final Order shall
not have been reversed, vacated or stayed, and shall not have been amended,
supplemented or otherwise modified without the prior written consent of Required
Lenders and, solely with respect to amendments or modifications adversely
affecting its rights granted under the Final Order, the Administrative Agent, in
their sole discretion.
(l)    Other than with respect to the making of the Initial Advance, the most
recent Rolling Budget delivered hereunder projects the unrestricted cash and
Cash Equivalents of the Borrower and its consolidated Subsidiaries to be below
$40,000,000 on the proposed date of Borrowing set forth in the applicable Loan
Notice.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the applicable Advance
specifying its objection thereto.


60



--------------------------------------------------------------------------------







ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
Section 5.01.    Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) subject to entry of the Orders and subject to
any restrictions arising on account of any Loan Party’s status as a “debtor”
under the Bankruptcy Code, has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. Subject to the entry of the
Orders and subject to the terms thereof, the execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
such Person’s Organization Documents; conflict with or result in any breach or
contravention of, or require any payment to be made under, any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except for conflicts,
breaches or contraventions that could not reasonably be expected to result in a
Material Adverse Effect; violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or result in the creation or imposition of any Lien
on any property of the Borrower or any Subsidiary except Liens created under the
Loan Documents.
Section 5.03.    Governmental Authorization; Other Consents. Subject to the
entry of the Orders and subject to the terms thereof, no approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection or continuance of the Liens created under the
Collateral Documents (including the priority thereof as set forth in Section
2.14) or the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for the authorizations, approvals, actions,
notices and filings which


61



--------------------------------------------------------------------------------







have been duly obtained, taken, given or made and are in full force and effect,
are required by the Loan Documents, or in the case of any authorization,
approval, action, notice or filing from or with a Person other than a
Governmental Authority, the failure to have could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. Subject to the entry of the Orders and
subject to the terms thereof, this Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    
(i)    The audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2015, and each audited
balance sheet of the Borrower and its Subsidiaries subsequently delivered under
Section 6.01(a), and the related consolidated statements of operations,
stockholders’ equity, and cash flows for such fiscal year, were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and show or
describe all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(ii)    The consolidated balance sheet of the Borrower and its Subsidiaries for
the most recent fiscal quarter ended, and the related consolidated statements of
operations, changes in stockholders’ equity, and cash flows for such fiscal
quarter, fairly present in all material respects the financial position, results
of operations cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
(b)    Since June 30, 2016, there has been no event or circumstance that, either
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect other than those affecting the oil field service
industry generally.
(c)    The DIP Budget, each Rolling Budget, the consolidated forecasted balance
sheet, statements of income and cash flows of the Borrower and its Subsidiaries,
in each


62



--------------------------------------------------------------------------------







case, delivered pursuant to Section 4.01 or 6.01, as applicable, were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial condition and performance, recognizing that
there are industry-wide risks normally associated with the types of business
conducted by the Borrower and its Subsidiaries and that the Borrower does not
warrant that such forecasts and estimates will ultimately prove to have been
accurate.
Section 5.06.    Litigation. Except for the Cases, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that purport to affect or pertain to
this Agreement, any other Loan Document or, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect or is not subject to the automatic stay as a result of
the Case.
Section 5.07.    No Default. Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation (other than such violations arising as a result of the commencement
of the Cases and except as otherwise excused by the Bankruptcy Court) that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
Section 5.08.    Ownership of Property; Liens; Investments. Other than as a
result of the Case, Loan Party and each of its Subsidiaries has good title to,
or valid leasehold interests in, all of their respective property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No such property is subject to a Lien, other than
Permitted Liens. As of the Closing Date, to the Borrower’s knowledge Schedule
5.08 lists all Material Real Property.
Section 5.09.    Environmental Compliance.
(a)    The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential Environmental Liability on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and Environmental Liabilities
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    None of the properties currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such


63



--------------------------------------------------------------------------------







property. Except as in accordance in all material respects with the requirements
of all Environmental Laws: (i) there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned, leased or operated by any
Loan Party or any of its Subsidiaries or, to the best of the knowledge of the
Loan Parties, on any property formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries and (ii) Hazardous Materials have not been
released, discharged or disposed of (x) on, at, under, to, from, or in any
property currently or formerly owned, leased or operated by any Loan Party or
any of its Subsidiaries or (y) by any Loan Party or any of their respective
Subsidiaries at any other property, facility or location. Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, there is no asbestos or asbestos-containing material on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries.
(c)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for any investigations, assessments or remedial or
response actions not reasonably expected to result in a material Environmental
Liability. All Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in accordance with the requirements of all Environmental Laws in all material
respects and in a manner not reasonably expected to result in a material
Environmental Liability.
(d)    The Loan Parties and each of their respective Subsidiaries have obtained
all Environmental Permits necessary for the ownership and operation of their
properties and assets and the conduct of their business except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to result a material Environmental Liability. Except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries have been and are in compliance with all Environmental
Laws and the terms and conditions of applicable Environmental Permits. There are
no pending or, to the best knowledge of the Borrower, threatened, claims against
any Loan Party or any of its Subsidiaries under any Environmental Laws and
neither the Loan Parties nor any of their respective Subsidiaries has received
any written notice of alleged non-compliance with applicable Environmental Laws
or Environmental Permits which could, in each case, either individually or in
the aggregate, reasonably be expected to result in a material Environmental
Liability.
Section 5.10.    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the


64



--------------------------------------------------------------------------------







Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
Section 5.11.    Taxes. The Borrower and its Subsidiaries have filed all
federal, state and other material Tax returns and reports required to be filed,
and have paid all federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those (x) that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (y) that
need not be paid pursuant to an order of the Bankruptcy Court or pursuant to the
Bankruptcy Code. There is no proposed Tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any Tax sharing agreement
Section 5.12.    ERISA Compliance.
(a)    Except to the extent excused by the Bankruptcy Code or as a result of the
filing of the Cases, the Borrower, its Subsidiaries and each ERISA Affiliate
have maintained each Plan (other than a Multiemployer Plan) in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state laws.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Other than as a result of the Cases, except as could not, either
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect: (i) no ERISA Event has occurred, and neither the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate have met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are


65



--------------------------------------------------------------------------------







no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.
Section 5.13.    Subsidiaries; Equity Interests; Loan Parties. No Loan Party has
any Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except Permitted Liens. No Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.
Section 5.14.    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or 7.05 or subject
to any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 5.15.    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries or any other Loan Party is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the


66



--------------------------------------------------------------------------------







statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, recognizing that there
are industry-wide risks normally associated with the types of business conducted
by the Borrower and its Subsidiaries and that the Borrower does not warrant that
such projections and estimates will ultimately prove to have been accurate.
Section 5.16.    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 5.17.    Intellectual Property; Licenses, Etc.
(a)    The Borrower and each of its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, Licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of the Borrower and each of its Subsidiaries, on and as
of the date hereof, there is no material violation by any Person of any right of
the Borrower or any of its Subsidiaries with respect to any IP Rights included
in the Collateral, pledged by it under the name of the applicable Loan Party.
Section 5.18.    [Reserved.]
Section 5.19.    Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 5.20.    Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries


67



--------------------------------------------------------------------------------







and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.
Section 5.21.    Collateral Documents. Subject to, and upon the entry of, the
Orders, the Orders and the provisions of the Collateral Documents are or will be
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien with the priorities set
forth in Section 2.14 on all right, title and interest of the respective Loan
Parties in the Collateral described therein. Except for filings completed as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
Section 5.22.    Sanctions and Anti-Corruption Concerns. No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
a Person that is, or is owned or controlled by one or more Persons that are, (a)
currently the subject or target of any Sanctions or (b) located, organized or
resident in a Designated Jurisdiction. The Loan Parties and their Subsidiaries
are in compliance in all material respects with applicable Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended, and all other applicable
anti-corruption laws (“Anti-Corruption Laws”).
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:
Section 6.01.    Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending December 31,
2016), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in stockholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(except for a qualification or exception in respect of the financial condition
of the Borrower and its Subsidiaries);


68



--------------------------------------------------------------------------------







(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ending September 30, 2016), (A) a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
stockholders’ equity, and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes and (B)
desktop appraisals with respect to the Collateral as of the last day of each
fiscal quarter by an appraiser reasonably acceptable to the Required Lenders and
the Administrative Agent;
(c)    as soon as available, but in any event within 30 days after the end of
each month, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such month, and the related consolidated statements of operations,
changes in stockholders’ equity, and cash flows for such month and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding month of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;
(d)    as soon as available, but in any event not later than 45 days after the
end of each fiscal year of the Borrower, a financial forecast of the Borrower
and its Subsidiaries on a consolidated basis prepared by management of the
Borrower, in form satisfactory to the Administrative Agent and the Required
Lenders, including consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs);
(e)    [reserved];
(f)    as soon as available, but in any event no later than 5:00 p.m. (New York
City time) on [October 31, 2016] and the first Business Day of each week
thereafter, a report of the unrestricted cash and Cash Equivalents of the
Borrower and its consolidated Subsidiaries as of the close of the last Business
Day of the preceding week;


69



--------------------------------------------------------------------------------







(g)    as soon as available, but in any event no later than 5:00 p.m. (New York
City time) on [November 4, 2016] and the last Business Day of the first week of
each month thereafter, a Rolling Budget; and
(h)    as soon as available, but in any event no later than 5:00 p.m. (New York
City time) on [November 4, 2016] and each Testing Date thereafter, a variance
report setting forth (1) actual cash receipts and disbursements (excluding
professional fees and expenses) made by the Borrower and its Subsidiaries for
the applicable Testing Period ending on the last Business Day of the prior week,
(2) variances, on a line-item basis, of the receipts and disbursements of the
Borrower and the Subsidiaries for such Testing Period against the line-item
receipts and disbursements (other than in respect of professional fees and
expenses) set forth for such period in an appendix to the most recent Rolling
Budget on a weekly basis and (3) an explanation, in reasonable detail, for any
material variance, and a certification of a Responsible Officer of the Borrower
of compliance with Section 7.11; and as used herein “Testing Period” means (i)
in respect of the first Testing Date covered in the most recent Rolling Budget,
the one-week period ending on the last Business Day of the week prior to the
week of such Testing Date, (ii) in respect of the second Testing Date covered in
the most recent Rolling Budget, the two-week period ending on the last Business
Day of the week prior to the week of such Testing Date, (iii) in respect of the
third Testing Date covered in the most recent Rolling Budget, the three-week
period ending on the last Business Day of the week prior to the week of such
Testing Date and (iv) in respect of any subsequent Testing Date covered in the
most recent Rolling Budget, the four-week period ending on the last Business Day
of the week prior to the week of such Testing Date.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals,


70



--------------------------------------------------------------------------------







be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board (or the audit committee of the Board) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(f)    as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement
and, from time to time upon request by the Administrative Agent, or any Lender
through the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;


71



--------------------------------------------------------------------------------







(i)    promptly after the assertion or occurrence thereof, notice of (x) any
action or proceeding against any Loan Party or any of its Subsidiaries related
to any Environmental Law or Environmental Permit or (y) noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit, in each case that could reasonably be expected to have a
Material Adverse Effect;
(j)    (i) as soon as reasonably practicable in advance of filing with the
Bankruptcy Court or delivering to any statutory committee appointed in the Cases
or the U.S. Trustee, as the case may be, the Final Order and all other proposed
orders and pleadings related to or affecting the Loans, the Prepetition Term
Loans, the Prepetition Term Loan Credit Agreement Loan Documents and the Loan
Documents, any other financing or use of Cash Collateral, any sale or other
disposition of Collateral outside the ordinary course, cash management, adequate
protection, any Reorganization Plan and/or any disclosure statement related
thereto and (ii) not later than the earlier of (A) three Business Days prior to
being filed (and if impracticable, then as soon as possible and in no event
later than one Business Day prior to being filed) on behalf of any of the
Debtors with the Bankruptcy Court or (B) at the same time as such documents are
provided by any of the Debtors to any statutory committee appointed in the
Cases, the Creditors’ Committee, the Ad Hoc Note Holder Committee or the U.S.
Trustee, all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Borrower or any of its Subsidiaries or
other Indebtedness of the Loan Parties or any request for relief under section
363, 365, 1113 or 1114 of the Bankruptcy Code or section 9019 of the Federal
Rules of Bankruptcy Procedure; and
(k)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents


72



--------------------------------------------------------------------------------







referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Debt Domain, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.
Section 6.03.    Notices. Promptly notify the Administrative Agent and each
Lender:
(a)    of the occurrence of any Default;
(b)    of (i) the breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary; or (iv) any other matter; in each case, that has resulted or
could reasonably be expected to result in a Material Adverse Effect;
(c)    of the commencement of, or any material development in, any
investigation, litigation or proceeding affecting the Borrower or any Subsidiary
pursuant to any


73



--------------------------------------------------------------------------------







applicable Environmental Laws which could, either individually or in the
aggregate, reasonably be expected to result in a material Environmental
Liability;
(d)    of the occurrence of any ERISA Event; and
(e)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.
Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
Section 6.04.    Payment of Obligations. In the case of any Debtor, in
accordance with the Bankruptcy Code and subject to obtaining any required
approval by the Bankruptcy Court, pay and discharge as the same shall become due
and payable, in each case as permitted by the applicable Rolling Budget, all its
material obligations and liabilities (in the case of any Debtor, solely to the
extent arising post-petition), including (a) all Tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
Section 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect the Borrower’s and the Loan Parties’ legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, copyrights, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
Section 6.06.    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and any equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


74



--------------------------------------------------------------------------------







Section 6.07.    Maintenance of Insurance. (a) Maintain insurance with respect
to the Collateral, covering casualty, hazard, theft, malicious mischief, flood
and other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A+, unless otherwise approved by the
Administrative Agent, at the direction of the Required Lenders, in their
discretion) satisfactory to the Administrative Agent, at the direction of the
Required Lenders. All proceeds under each policy covering Collateral shall be
payable to the Administrative Agent as a lender loss payee. From time to time
upon request, the Borrower shall deliver to the Administrative Agent the
originals or certified copies of its insurance policies. Unless the
Administrative Agent, at the direction of the Required Lenders, shall agree
otherwise, each policy shall include satisfactory endorsements that (i) provide
for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance (ii) with respect to
insurance covering Collateral, name the Administrative Agent as loss payee, and
(iii) specify that the interest of the Administrative Agent shall not be
impaired or invalidated by any act or negligence of any Loan Party or the owner
of the property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If the Borrower fails to provide and
pay for any insurance, the Administrative Agent may, at its option, but shall
not be required to, procure the insurance and charge the Borrower therefor. The
Borrower agrees to deliver to the Administrative Agent, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, the Loan Parties may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to the Administrative Agent. If an Event
of Default exists, only the Administrative Agent shall be authorized to settle,
adjust and compromise such claims; and (b) in addition to the insurance required
under clause (a) with respect to Collateral, maintain insurance with insurers
(with a Best’s Financial Strength Rating of at least A+, unless otherwise
approved by the Administrative Agent in its discretion) satisfactory to the
Administrative Agent, at the direction of the Required Lenders, with respect to
the properties and business of the Loan Parties, of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are at the time of placing such insurance customary for companies
similarly situated and which are available at commercially reasonable rates.
Section 6.08.    Compliance with Laws. Except as otherwise excused by the
Bankruptcy Court, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Section 6.09.    Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such


75



--------------------------------------------------------------------------------







books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.
Section 6.10.    Inspection Rights. (a) Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
(b)    Subject to the reimbursement limitations contained in the next sentence,
at any time upon the Administrative Agent’s or the Required Lenders’ request,
the Loan Parties will allow the Administrative Agent (or its designee) to
conduct field examinations to ensure the adequacy of Collateral and related
reporting and control systems, and prepared on a basis reasonably satisfactory
to the Administrative Agent, at the direction of the Required Lenders, such
field examinations to include information required by applicable law and
regulations. The Borrower shall reimburse the Administrative Agent for all
reasonable and documented charges, costs and expenses (including a reasonable
per diem field examination charge and out of pocket expenses) related thereto
with respect to no more than one such field examination during each calendar
year; provided that if an Event of Default has occurred and is continuing, (x)
the Borrower shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses (including a per diem field examination charge and
out of pocket expenses) related to a second such field examination during such
calendar year; and (y) there shall be no limitation on the number or frequency
of field examinations that shall be at the sole expense of the Borrower.
Section 6.11.    Use of Proceeds. Subject to the terms of the Orders, use the
proceeds of the Loans only for the following purposes, in each case in
accordance with the Rolling Budget and any variances to the Rolling Budget
permitted herein: (a) to fund working capital needs, capital improvements and
expenditures of the Debtors in the Cases; (b) to pay fees and expenses related
to the Cases, including professional fees and expenses; and (c) to pay Adequate
Protection Payments and reimburse drawings under Letters of Credit (as defined
in the ABL Credit Agreement).
Section 6.12.    Covenant to Guarantee Obligations and Give Security. (a) The
formation or acquisition of any new direct or indirect Subsidiary after the
Closing Date shall occur only with the consent of the Required Lenders. With
respect to any Person that becomes a direct or indirect Subsidiary after the
Closing Date (other than a CFC, a


76



--------------------------------------------------------------------------------







Subsidiary that is held directly or indirectly by a CFC or as otherwise agreed
by the Required Lenders), the Borrower shall, at the Borrower’s expense:
(i)    within 15 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent, at the direction of the Required
Lenders, in their sole discretion), cause such Subsidiary, and cause each direct
and indirect parent of such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Administrative Agent, at
the direction of the Required Lenders, guaranteeing the other Loan Parties’
obligations under the Loan Documents,
(ii)    within 30 days after such formation or acquisition (or such longer
period as may be agreed by the Administrative Agent, at the direction of the
Required Lenders, in their sole discretion), furnish to the Administrative Agent
a description of the real and personal properties of such Subsidiary, in detail
satisfactory to the Administrative Agent, at the direction of the Required
Lenders,
(iii)    within 15 days after such formation or acquisition (or such longer
period as may be agreed by the Administrative Agent, at the direction of the
Required Lenders, in their sole discretion), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, at the direction of the Required Lenders (including
delivery of all Pledged Equity in and of such Subsidiary, and other instruments
of the type specified in Section 4.01(a)(vii)(A)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such personal properties, as
required by the Security Agreement,
(iv)    within 15 days after such formation or acquisition (or such longer
period as may be agreed by the Administrative Agent, at the direction of the
Required Lenders, in their sole discretion), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent, at the direction of the Required Lenders, to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to Security
Agreement Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms, as required by the Security
Agreement,


77



--------------------------------------------------------------------------------







(v)    [Reserved],
(vi)    upon the request of the Administrative Agent, at the direction of the
Required Lenders, in the exercise of its business judgment, within 90 days after
such formation or acquisition (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion), deliver to the Administrative Agent with respect to all Material
Real Property owned, leased or held by the entity that is the subject of such
formation or acquisition, evidence that the Real Estate Collateral Requirement
has been satisfied with respect to such Material Real Property; provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any item of diligence such as title information,
environmental or engineering reports or surveys, with respect to such Material
Real Property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.
(b)    Upon the acquisition of any property by any Loan Party, if such property,
in the judgment of the Lenders, shall not already be subject to a perfected
security interest with the priorities set forth in Section 2.14 in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:
(i)    within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), furnish to the Administrative Agent a description of the
property so acquired in detail satisfactory to the Administrative Agent,
(ii)    within 15 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), (A) cause the applicable Loan Party to duly execute and
deliver to the Administrative Agent Security Agreement Supplements, IP Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, at the
direction of the Required Lenders, securing payment of all the Obligations of
the applicable Loan Party under the Loan Documents and constituting Liens on all
such personal properties and (B) cause the applicable Loan Party to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Required Lenders
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,
(iii)    [Reserved],
(iv)    within 30 days after any acquisition of any Material Real Property,
notify the Administrative Agent and the Lenders of such acquisition and, upon
the


78



--------------------------------------------------------------------------------







request of the Administrative Agent, in the exercise of its business judgment,
within 60 days after any such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), satisfy the Real Estate Collateral Requirement;
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any item of diligence such as title
information, environmental or engineering reports or surveys, in satisfaction of
such requirement with respect to such Material Real Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
(c)    At any time upon request of the Administrative Agent, at the direction of
the Required Lenders, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent, at the direction of the Required Lenders, may reasonably deem necessary
or desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Security Agreement Supplements, IP Security Agreement Supplements (each
intellectual property security agreement and intellectual property security
agreement supplement currently in effect and hereafter delivered pursuant to
this Section 6.12, in each case in form and substance reasonably satisfactory to
the Required Lenders and as amended, the “Intellectual Property Security
Agreement”) and other security and pledge agreements.
(d)    No later than 60 days after the Closing Date (or such longer periods as
agreed by the Administrative Agent, at the direction of the Required Lenders
(which, for the avoidance of doubt, may be provided via email), in their sole
discretion), enter into the Control Agreements (as defined in the Security
Agreement and in form and substance reasonably satisfactory to the Required
Lenders and the Administrative Agent) required pursuant to Section 4.07 of the
Security Agreement.
Section 6.13.    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain, maintain and renew all Environmental Permits necessary for its
operations and properties; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials (i) from any of its properties
and (ii) released, discharged or disposed of by any Loan Party or its
Subsidiaries at any other property, facility or location, in each case in
accordance with the requirements of all Environmental Laws in all material
respects; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.


79



--------------------------------------------------------------------------------







Section 6.14.    Preparation of Environmental Reports. At the request of the
Required Lenders during the existence of any Default, provide to the Lenders
within 60 days (or such longer period as the Administrative Agent, at the
direction of the Required Lenders, may agree in their sole discretion) after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties. Without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may, at the direction of the Required Lenders, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Loan Party or
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such an assessment.
Section 6.15.    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents or the Orders,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents or
the Orders, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder or under the Orders and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or the Orders or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
Section 6.16.    Compliance with Terms of Leaseholds. In the case of any Debtor,
in accordance with the Bankruptcy Code and subject to obtaining any required
approval by the Bankruptcy Court, make all payments (to the extent permitted by
the applicable Rolling Budget) and otherwise perform all obligations in respect
of all leases of real property to which the Borrower or any of its Subsidiaries
is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to


80



--------------------------------------------------------------------------------







renew such leases to be forfeited or cancelled, notify the Administrative Agent
of any default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.
Section 6.17.    Material Contracts. In the case of any Debtor, in accordance
with the Bankruptcy Code and subject to obtaining any required approval by the
Bankruptcy Court, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent, at the direction of the Required
Lenders, and, upon request of the Administrative Agent, at the direction of the
Required Lenders, make to each other party to each such Material Contract such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Contract, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 6.18.    Appraisals. At any time upon the Required Lenders’ request,
promptly provide the Administrative Agent with appraisals thereof of the Loan
Parties’ Collateral from an appraiser selected and engaged by the Administrative
Agent, at the direction of the Required Lenders, and prepared on a basis
reasonably satisfactory to the Administrative Agent, at the direction of the
Required Lenders, such appraisals to include information required by applicable
law and regulations. The Borrower shall reimburse the Administrative Agent for
all reasonable and documented charges, costs and expenses related thereto with
respect to one appraisal during each calendar year; provided, however, that when
an Event of Default exists there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrower.
Section 6.19.    Administration of Deposit Accounts. Schedule 6.19 sets forth
all deposit accounts maintained by the Loan Parties. The applicable Loan Party
shall be the sole account holder of each deposit account and shall not allow any
other Person (other than the Administrative Agent, the Prepetition Term Loan
Administrative Agent and, except with respect to the Term Loan Proceeds
Collateral Account, the ABL Agent) to have control over a deposit account or any
property deposited therein. The proceeds of all Loans shall be deposited in the
Term Loan Proceeds Collateral Account and, thereafter until such proceeds are
used by the Borrower, shall be held solely in the Term Loan Proceeds Collateral
Account. Funds in the Term Loan Proceeds Collateral Account may be transferred
to other deposit accounts of the Loan Parties if and to the extent such funds
are to be disbursed to third parties and, in such case, such transfer shall
occur substantially concurrently with or reasonably in advance of such
disbursement. The Borrower shall promptly notify the Administrative Agent of any
opening or closing of a


81



--------------------------------------------------------------------------------







deposit account by any Loan Party and, with the consent of Administrative Agent,
will amend Schedule 6.19 to reflect the same.
Section 6.20.    Certain Case Milestones.
(a)    No later than 45 calendar days after the Petition Date (or such later
date as the Required Lenders may agree in their sole discretion), obtain the
entry of the Final Order;
(b)    as promptly as possible, but in no event later than 75 calendar days
after the Petition Date (or such later date as the Required Lenders may agree in
their sole discretion) (the “Disclosure Statement/Plan Deadline”), (i) the
Acceptable Disclosure Statement shall have been approved by the Bankruptcy
Court, and the Bankruptcy Court’s approval of the Acceptable Disclosure
Statement shall not have been amended, modified or supplemented (or any portions
thereof reversed, stayed or vacated) other than as agreed in writing by the
Required Lenders in their sole discretion and (ii) the Acceptable Plan of
Reorganization shall have been confirmed by an order of the Bankruptcy Court,
which order shall be in form and substance acceptable to the Required Lenders in
their sole discretion and shall not have been amended, modified or supplemented
(or any portions thereof reversed, stayed or vacated) other than as agreed in
writing by the Required Lenders in their sole discretion.
(c)    no later than 90 calendar days after the Petition Date (or such later
date as the Required Lenders may agree in their sole discretion) cause the
Consummation Date to occur.
Section 6.21.    Certain Orders. (i) Cause all proposed (A) “first day” orders,
(B) “second day” orders, (C) orders related to or affecting the Loans, the
Prepetition Term Loans, the Prepetition Term Loan Credit Agreement Loan
Documents and the Loan Documents, any other financing or use of Cash Collateral,
any sale or other disposition of Collateral outside the ordinary course, cash
management, adequate protection, any Reorganization Plan and/or any disclosure
statement related thereto, (D) orders concerning the financial condition of the
Borrower or any of its Subsidiaries or other Indebtedness of the Loan Parties or
seeking relief under section 363, 365, 1113 or 1114 of the Bankruptcy Code or
section 9019 of the Federal Rules of Bankruptcy Procedure, and (E) orders
establishing procedures for administration of the Cases or approving significant
transactions submitted to the Bankruptcy Court, in each case, proposed by the
Debtors to be in accordance with and permitted by the terms of this Agreement
and reasonably acceptable to the Required Lenders in all respects[, it being
understood and agreed that the forms of orders approved by the Required Lenders
prior to the Petition Date are in accordance with and permitted by the terms of
this Agreement and are reasonably acceptable in all respects] and (ii) once
entered by the Bankruptcy Court, comply with any order listed in clause (i) of
this Section 6.21 in all material respects.
Section 6.22.    Cash Management System. Obtain entry of the Cash Management
Order and use a cash management system that is the same as or substantially
similar to


82



--------------------------------------------------------------------------------







the cash management system in effect immediately prior to the Petition Date (the
“Prepetition Cash Management System”). Any material changes made to the
Prepetition Cash Management System must be acceptable to the Required Lenders in
their reasonable discretion.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:
Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
(a)    Liens pursuant to any Loan Document or the Orders;
(b)    Liens in favor of the Prepetition Term Loan Administrative Agent to
secure Indebtedness under the Prepetition Term Loan Credit Agreement;
(c)    Liens for (i) pre-petition Taxes not yet due as of the Petition Date or
which are being contested in good faith and by appropriate proceedings
diligently conducted or (ii) post-petition Taxes not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, in
each case, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which do not secure
Indebtedness for borrowed money and which are not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that the sum of the aggregate amount of
obligations secured thereby and the


83



--------------------------------------------------------------------------------







aggregate amount of such deposits and Liens shall not exceed $4,000,000
outstanding at any time;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, individually or in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.02(f), including
such Liens outstanding on the date hereof; provided that (i) such Liens do not
at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
(j)    Leases with respect to the assets or properties of any of the Borrower or
any Subsidiary, in each case entered into in the ordinary course of such
Person’s business so long as such leases are subordinate in all respects to the
Liens granted and evidenced by the Collateral Documents or the Orders and do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of the business of the Borrower or any Subsidiary or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of such Person;
(l)    Liens of the ABL Agent to secure the Indebtedness under the ABL Credit
Agreement permitted by Section 7.02(d) hereof; provided, that, such Liens are
secured solely by ABL Facility Priority Collateral and the ABL Postpetition
Collateral and subject to the Prepetition Intercreditor Agreement;
(m)    Liens in favor of Bank of America, N.A. on the Credit Card Cash
Collateral to secure obligations of any Loan Party under the P-Card Agreements;
(n)    Liens on Real Property that are disclosed in any policy of title
insurance delivered pursuant to the Prepetition Term Loan Credit Agreement or
under the Real Estate Collateral Requirement;
(o)    Liens in favor of the ABL Agent to secure Indebtedness permitted by
Section 7.02(l) hereof; provided that (i) such Liens are secured solely by ABL
Facility Priority Collateral, (ii) such Liens are subject to the Prepetition
Intercreditor Agreement and (iii) such Indebtedness arises under a Secured Cash
Management Agreement (as


84



--------------------------------------------------------------------------------







defined in the ABL Credit Agreement as in effect on February 17, 2016) and is
otherwise permitted under the ABL Credit Agreement.
Section 7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    [Reserved];
(b)    Indebtedness among the Borrower and its wholly owned Subsidiaries, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party, be
evidenced by the Intercompany Note, (ii) in the case of Indebtedness owed by any
Loan Party to a Subsidiary that is not Loan Party, be unsecured, evidenced by
the Intercompany Note and subordinated in right of payment to the Obligations,
and (iii) be otherwise permitted under the provisions of Section 7.03;
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on the date hereof that is listed on Schedule
7.02 and Indebtedness outstanding on the date hereof under the Prepetition Term
Loan Credit Agreement, the 2019 Senior Notes, the 2022 Senior Notes and the ABL
Credit Agreement;
(e)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;
(f)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding (including
any such Indebtedness outstanding on the date hereof) shall not exceed
$85,000,000; provided, further, that the Borrower shall not, nor shall it permit
any Subsidiary to, (x) amend, modify or otherwise change any agreement or other
document governing such Indebtedness existing as of the date hereof in order to
(i) add any liquidity, financial maintenance or other similar covenant or (ii)
make any such covenant existing as of the date hereof more restrictive as to the
Borrower or any Subsidiary or (y) on or after the date hereof, enter into any
agreement or other document governing any such Indebtedness that includes,
whether on the date of inception or at a later date, any liquidity, financial
maintenance or other similar covenant;
(g)    [Reserved];
(h)    Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Borrower or a Subsidiary in the ordinary course of
its business and consistent with the applicable Rolling Budget, giving effect to
Section 7.11;


85



--------------------------------------------------------------------------------







(i)    Indebtedness in respect of (i) self-insurance obligations or completion,
bid, performance, appeal or surety bonds issued for the account of the Borrower
or any wholly-owned Subsidiary in the ordinary course of business and consistent
with the applicable Rolling Budget, giving effect to Section 7.11, including
guarantees or obligations of the Borrower or any wholly-owned Subsidiary with
respect to letters of credit supporting such self-insurance, completion, bid,
performance, appeal or surety obligations (in each case other than for an
obligation for money borrowed) or (ii) obligations represented by letters of
credit for the account of the Borrower or any wholly-owned Subsidiary, as the
case may be, in order to provide security for workers’ compensation claims;
(j)    [Reserved];
(k)    [Reserved];
(l)    Indebtedness arising under any Cash Management Agreement (as defined in
the ABL Credit Agreement as in effect on February 17, 2016) entered into by any
Loan Party so long as (i) such Cash Management Agreement is entered into by such
Loan Party in the ordinary course of business and is consistent with the
applicable Rolling Budget, giving effect to Section 7.11 and (ii) such
Indebtedness is in an aggregate principal amount at any one time outstanding not
to exceed $3,500,000;
Section 7.03.    Investments. Make or hold any Investments, except:
(a)    Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;
(b)    [Reserved];
(c)    (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and identified on Schedule 7.03,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan Parties
and (iii) additional Investments by Subsidiaries of the Borrower that are not
Loan Parties in other Subsidiaries that are not Loan Parties;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and consistent with the applicable Rolling Budget,
giving effect to Section 7.11, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02; and
(f)    Investments existing on the date hereof (including those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03.


86



--------------------------------------------------------------------------------







Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    (i) the Borrower may merge with one or more of its Subsidiaries, provided
that the Borrower shall be the continuing or surviving Person, and (ii) any of
its Subsidiaries may merge with any of its other Subsidiaries provided that if
any of such Subsidiaries is a Guarantor, a Guarantor shall be the surviving
Person;
(b)    any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Guarantor; and
(c)    any Subsidiary that is not a Guarantor may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Borrower or another Subsidiary.
Section 7.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business and
consistent with the applicable Rolling Budget, giving effect to Section 7.11;
(c)    Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are (x) paid solely in cash, (y)
reinvested in replacement equipment within 30 days of receipt and during such
period the proceeds of such Disposition are deposited in the Term Loan Proceeds
Collateral Account and (z) if the equipment subject to such Disposition was
Collateral, such replacement equipment is or becomes Collateral subject to a
perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties substantially contemporaneously with the consummation of such
replacement;
(d)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(e)    Dispositions permitted by Section 7.04;
(f)    [Reserved]; and
(g)    non-exclusive licenses or sublicenses to use the patents, trade secrets,
know-how and other intellectual property, and licenses, leases or subleases of
other


87



--------------------------------------------------------------------------------







assets, of the Borrower or any wholly-owned Subsidiary in the ordinary course of
business consistent with past practices and consistent with the applicable
Rolling Budget, giving effect to Section 7.11;
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(e) (other than Dispositions to a Loan Party) shall be for fair
market value.
Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom each Subsidiary
may make Restricted Payments to the Borrower, any Subsidiaries of the Borrower
that are Guarantors and any other Person (to the extent the proceeds of such
Restricted Payments are being passed through by such other Person substantially
concurrently with the receipt thereof to a Guarantor or the Borrower) that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made.
Section 7.07.     Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
Section 7.08.    Transactions with Affiliates. Enter into or permit to exist any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to transactions between or among the Loan
Parties or the transactions contemplated by the Restructuring Support Agreement.
Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
the ABL Agreement as in effect on the date hereof) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on its property to
secure the Obligations; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness existing as of the date hereof and permitted under Section 7.02(f)
solely to the extent any such negative pledge relates to


88



--------------------------------------------------------------------------------







the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure the Obligations.
Section 7.10.    Use of Proceeds. Use the proceeds of any Loan, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
Section 7.11.    Budget Variance. As of any Testing Date, for the Testing Period
ending on such Testing Date, the Borrower shall not permit (a) the aggregate
receipts of the Borrower and its Subsidiaries for such Testing Period to be less
than, in the aggregate, (i) 75% of the aggregate receipts line item for the
Borrower and its Subsidiaries for the first such Testing Period covered in the
appendix to the applicable Rolling Budget, (ii) 75% of the aggregate receipts
line item for the Borrower and its Subsidiaries for the second such Testing
Period covered in the appendix to the applicable Rolling Budget, (iii) 80% of
the aggregate receipts line item for the Borrower and its Subsidiaries for the
Testing Period after the second Testing Period covered in the appendix to the
applicable Rolling Budget and each Testing Period thereafter beginning on or
prior to the 100 Day Anniversary and (iv) 85% of the aggregate receipts line
item for the Borrower and its Subsidiaries for each Testing Period beginning
after the 100 Day Anniversary, and (b) the aggregate operating disbursements
(excluding professional fees and expenses) made by the Borrower and its
Subsidiaries for such Testing Period to be greater than (i) 125% of the
aggregate operating disbursements line item for the first such Testing Period
covered in the appendix to the applicable Rolling Budget, (ii) 125% of the
aggregate operating disbursements line item for the second such Testing Period
covered in the appendix to the applicable Rolling Budget, (iii) 120% of the
aggregate operating disbursements line item for the Testing Period after the
second Testing Period covered in the appendix to the applicable Rolling Budget
and each Testing Period thereafter beginning on or prior to the 100 Day
Anniversary and (iv) 115% of the aggregate operating disbursements line item for
each Testing Period beginning after the 100 Day Anniversary, in each case set
forth in the most recent Rolling Budget covering such Testing Period.
Section 7.12.    Capital Expenditures and Capitalized Lease Payments. Make or
become legally obligated to make (without duplication) any Capital Expenditure
or make or become legally obligated to make any payment in respect of a
Capitalized Lease, except for Capital Expenditures and Capitalized Lease
payments that are made in the ordinary course of business consistent with the
applicable Rolling Budget, giving effect to Section 7.11; provided that, in each
case, as of the date of any such Capital Expenditure or Capitalized Lease
payment (and giving pro forma effect to such Capital Expenditure or Capitalized
Lease payment and any concurrent incurrence of Indebtedness) no Default exists
and such Capital Expenditure or Capitalized Lease payment could not reasonably
be expected to cause a Default.


89



--------------------------------------------------------------------------------







Section 7.13.    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner which could materially and adversely affect
the interests of the Administrative Agent or the Lenders.
Section 7.14.    Accounting Changes. Make any change in (a) its accounting
policies or reporting practices, except as required by GAAP, or (b) its fiscal
year.
Section 7.15.    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
post-petition Indebtedness or any Indebtedness existing on the Petition Date,
except (i) the prepayment of the Loans in accordance with the terms of this
Agreement and (ii) in the case of such Indebtedness in existence on the Petition
Date, (A) as expressly provided for in the “first day” orders entered by the
Bankruptcy Court that are reasonably acceptable to the Required Lenders, (B)
payments that are made substantially simultaneous with or following the
termination of the Commitments and the repayment of the Obligations in cash in
full and are provided for in the Acceptable Plan of Reorganization and (C)
Adequate Protection Payments.
Section 7.16.    Amendment, Etc. of Indebtedness. Amend, modify or change in any
manner any term or condition of the ABL Credit Agreement, the Senior Notes, the
Senior Notes Documents or any Indebtedness set forth on Schedule 7.02, except
for with respect to the Senior Notes and the Senior Notes Documents, any
amendments or modifications made to (i) cure any ambiguity, defect or
inconsistency, (ii) evidence or provide for the acceptance of appointment by a
successor trustee or effect any similar immaterial administrative modifications
or (iii) supplemental indentures to the Senior Notes Documents made solely to
add guarantors.
Section 7.17.    Sanctions. Directly or indirectly, use any Loan or the proceeds
of any Loan, or lend, contribute or otherwise make available such Loan or the
proceeds of any Loan to any Person, to fund any activities of or business with
any Person that, at the time of such funding, is the subject of Sanctions, or in
any country or territory that, at the time of such funding, is a Designated
Jurisdiction, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent, or otherwise) of Sanctions or Anti-Corruption
Laws.
Section 7.18.    Additional Bankruptcy Matters. Without the Required Lenders’
prior written consent, do any of the following:
(a)    assert or prosecute any claim or cause of action against any of the
Secured Parties (in their capacities as such), unless such claim or cause of
action is in connection with the enforcement of the Loan Documents against the
Administrative Agent or the Lenders;


90



--------------------------------------------------------------------------------







(b)    subject to the terms of the Orders and Section 8.01, object to, contest,
delay, prevent or interfere with in any material manner the exercise of rights
and remedies by the Administrative Agent or the Lenders with respect to the
Collateral following the occurrence of an Event of Default (provided that any
Loan Party may contest or dispute whether an Event of Default has occurred); or
(c)    except (i) as expressly provided or permitted hereunder (including to the
extent pursuant to any “first day” or “second day” orders complying with the
terms of this Agreement), (ii) with the prior consent of the Required Lenders in
their sole discretion or (iii) as provided pursuant to any other order of the
Bankruptcy Court reasonably acceptable to the Required Lenders, make any payment
or distribution to any non-Debtor Affiliate or insider of the Borrower outside
of the ordinary course of business or any Prepetition Payment.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or (ii)
pay within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder or (iii) pay within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.14, 6.01, 6.02(a),
6.02(b), 6.03(a), 6.03(b), 6.05, 6.07, 6.10, 6.11, 6.12, 6.14, 6.19, 6.20, 6.21
or 6.22 or Article VII or (ii) the Borrower fails to perform or observe any
term, covenant or agreement contained in Section 6.02 (other than Section
6.02(a) and 6.02(b)) or Section 6.03 (other than Section 6.03(a) and 6.03(b))
and such failure continues for five days; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,


91



--------------------------------------------------------------------------------







acceleration, demand or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $3,000,000 or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case with respect to clause (B)
only, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $3,000,000; provided, that this
clause (e) shall not apply to any Indebtedness of any Debtor that was incurred
prior to the Petition Date (or, if later, the date on which such Person became a
Debtor); or
(f)    Insolvency Proceedings, Etc. Any Subsidiary (other than a Debtor)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; unless (x) prior to any of the foregoing described in clause (f),
such Subsidiary becomes a Loan Party, (y) within five (5) Business Days of such
action, such Subsidiary’s insolvency proceeding becomes jointly administered
with that of the Borrower and (iii) each of the Interim Order (within five (5)
Business Days of the commencement of such proceeding or such other circumstance)
and Final Order (within forty-five (45) days of the commencement of such
proceeding or such other circumstance) are made applicable to such Subsidiary;
or
(g)    Inability to Pay Debts; Attachment. (i) Any Subsidiary (other than a
Debtor) becomes unable or admits in writing its inability or fails generally to
pay its


92



--------------------------------------------------------------------------------







debts as they become due or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Loan Party and is not released, vacated or fully bonded
within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
thereof (which, in the case of the Debtors only, arose post-petition) (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $3,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or the imposition of a Lien on the assets of a Loan
Party or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan and such failure to pay has resulted or could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
the assets of a Loan Party; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)    Minimum Liquidity. As of any date on or after the Closing Date (after
giving effect to the Initial Advance), the unrestricted cash balances and Cash
Equivalents of the Borrower and its consolidated Subsidiaries shall be less than
(i) unless clause (ii) applies, $25,000,000 or (ii) if the Final Order has not
been entered by the Bankruptcy Court on or prior to November 18, 2016, from
November 18, 2016 until the earlier of (x) the date the Second Advance is made,
after giving effect to such Borrowing, and (y) the date on which all funds in
the Escrow Account (as defined in the Prepetition Term Loan Credit Agreement)
are released to the Term Loan Proceeds Collateral Account, after giving effect
to the receipt of such funds, $20,000,000.


93



--------------------------------------------------------------------------------







(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 or the Orders shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected Lien on the
Collateral (with the priorities set forth in Section 2.14) having an aggregate
fair market value in excess of $5,000,000 that is purported to be covered
thereby unless such occurrence results solely from action of the Administrative
Agent or any Lender and involves no Default by the Borrower or any Guarantor
hereunder or under any Collateral Document; or
(m)    Cases.
(i)    Any of the Cases shall be dismissed or converted into a case under
Chapter 7 of the Bankruptcy Code or any Debtors shall file a motion or other
pleading seeking the dismissal of any of the Cases under section 1112 of the
Bankruptcy Code or otherwise; or
(ii)    A trustee, responsible officer or an examiner having expanded powers
(beyond those set forth under sections 1106(a)(3) and (4) of the Bankruptcy
Code) under Bankruptcy Code section 1104 (other than a fee examiner) is
appointed or elected in the any of the Cases, any Loan Party applies for,
consents to, or fails to contest in, any such appointment, or the Bankruptcy
Court shall have entered an order providing for such appointment; or
(iii)    An application shall be filed by any Debtor for the approval of any
Other Superpriority Claim, or an order of the Bankruptcy Court shall be entered
granting any Other Superpriority Claim (other than with respect to (A) the
Carve-Out in any of the Cases or (B) any application or order that provides for
immediate indefeasible payment in full in cash of the Obligations) that is pari
passu with or senior to (x) the claims of the Administrative Agent or the
Lenders against any Loan Party under any Loan Document, (y) the claims of the
Prepetition Term Loan Administrative Agent or the Prepetition Term Loan Lenders
against any Loan Party under the Prepetition Term Loan Credit Agreement or any
other Prepetition Term Loan Credit Agreement Loan Documents or (z) the claims of
the ABL Agent or the ABL Lenders against any Loan Party under the ABL Credit
Agreement or any other ABL Credit Agreement Loan Document, or there shall arise
or otherwise be granted any such pari passu or senior Other Superpriority Claim,
in each case other than the Superpriority Claims, any Other Superpriority Claims
of the Prepetition Term Loan Administrative Agent, the ABL Agent, the ABL
Lenders or the Prepetition Term Loan Lenders or with respect to the Carve-Out;
or
(iv)    The Loan Parties shall create or incur, or the Bankruptcy Court enters
an order granting, any Lien which is pari passu with or senior to any Liens
under the Loan Documents or the adequate protection Liens granted under the
Interim Order, other than the Liens permitted to have such priority under the
Loan Documents and the Orders; or


94



--------------------------------------------------------------------------------







(v)    The Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay application under section 362 of the Bankruptcy Code (or
equivalent) so as to (A) permit a third party to proceed on any assets of any of
the Debtors which have a value in excess of $500,000 in the aggregate or (B)
permit other actions that would result in a Material Adverse Effect; or
(vi)    (A) An order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, staying for a period of seven (7) days or more,
vacating or otherwise amending, supplementing or modifying the Interim Order or
the Final Order, or a Loan Party shall apply for the authority to do so; (B) an
order of the Bankruptcy Court shall be entered denying or terminating use of
Cash Collateral by the Loan Parties and the Loan Parties shall have not obtained
use of Cash Collateral pursuant to an order consented to by, and in form and
substance reasonably acceptable to, the Required Lenders; (C) the Interim Order
(prior to the entry of the Final Order) or the Final Order (at all times
thereafter) shall cease to create a valid and perfected Lien on the Collateral
with the priority described in this Agreement and the Orders or grant the
Superpriority Claims in respect of the Loan or to be in full force and effect;
(D) the entry of an order in any of the Cases (other than the Orders) granting
adequate protection to any other Person; (E) an order shall have been entered by
the Bankruptcy Court modifying the adequate protection obligations granted in
any Order, (F) an order shall have been entered by the Bankruptcy Court avoiding
or requiring disgorgement by the Administrative Agent or any of the Lenders of
any amounts received in respect of the Obligations, (G) any Loan Party shall
file a motion or other request with the Bankruptcy Court seeking any financing
under section 364(d) of the Bankruptcy Code secured by any of the Collateral
that does not provide for termination of the Commitments and indefeasible
payment in full in cash of the Obligations or (H) a final non-appealable order
in the Cases shall be entered charging any of the Collateral under section
506(c) of the Bankruptcy Code against the Lenders, or the commencement of any
other actions by the Loan Parties that challenges the rights and remedies of the
Administrative Agent or the Lenders in any of the Cases or that is inconsistent
with the Loan Documents; or
(vii)    Except as permitted by the Orders or by Section 7.18(c) hereof, any
Debtor shall make any Prepetition Payment other than Prepetition Payments
authorized by the Bankruptcy Court in accordance with the orders of the
Bankruptcy Court reasonably acceptable to the Required Lenders; or
(viii)    A Reorganization Plan that is not the Acceptable Plan of
Reorganization shall be (A) confirmed by the Bankruptcy Court or (B) confirmed
or filed by any Loan Party in any of the Cases, or any order shall be entered
which dismisses any of the Cases and which order does not provide for
termination of the Commitments and indefeasible payment in full in cash of the
Obligations and continuation of the Liens with respect thereto until the
effectiveness thereof (other than contingent indemnification obligations not yet
due and payable) or any of the


95



--------------------------------------------------------------------------------







Debtors shall seek confirmation or support any other entity seeking confirmation
of any such plan or entry of any such order; or
(ix)    Any of the Loan Parties shall seek to, or shall support (whether by way
of motion or other pleadings filed with the Bankruptcy Court or any other
writing executed by any Loan Party or by oral argument) any motion to,
(A) disallow in whole or in part any of the Obligations, (B) disallow in whole
or in part any of the Indebtedness owed by the Loan Parties under the
Prepetition Term Loan Credit Agreement Loan Documents, (C) challenge the
validity and enforceability of the Liens or security interests granted under any
of the Loan Documents or in any Order in favor of the Administrative Agent or
(D) challenge the validity and enforceability of the Liens or security interests
granted under the Prepetition Term Loan Credit Agreement Loan Documents or in
any Order in favor of the Prepetition Term Loan Administrative Agent or the
Prepetition Term Loan Lenders; or
(x)    Termination, reduction or expiration of any exclusivity period for any
Loan Party to file or solicit acceptances for a Reorganization Plan; or
(xi)    Termination of the Restructuring Support Agreement as to any party
thereto in accordance with its terms; or
(xii)    Noncompliance by any Loan Party or any of its Subsidiaries with the
terms of the Interim Order or the Final Order in any material respect or the
occurrence of a Termination Event (as defined in the Orders); or
(xiii)    The Loan Parties shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against (A) the
Prepetition Term Loan Administrative Agent or any of the Prepetition Term Loan
Lenders regarding the obligations of any Loan Party under the Prepetition Term
Loan Credit Agreement or Liens granted to the Prepetition Term Loan
Administrative Agent or any of the Prepetition Term Loan Lenders under the
Prepetition Term Loan Credit Agreement Loan Documents or (B) the Administrative
Agent or any of the Lenders regarding their respective rights and remedies under
the Loan Documents in the Cases in a manner inconsistent with the Loan
Documents; or
(xiv)    Any Loan Party shall file any motion seeking authority to consummate
the sale of assets of any Loan Party that is Collateral (other than any such
sale that is permitted under the Loan Documents or an Acceptable Plan of
Reorganization) pursuant to section 363 of the Bankruptcy Code; or
(xv)    Any Loan Party or other Subsidiary shall take any action in support of
any matter set forth in paragraphs (i)-(viii) and (xiii) above or in support of
any filing by any Person of a Reorganization Plan that is not an


96



--------------------------------------------------------------------------------







Acceptable Plan of Reorganization and the relief requested is granted in an
order that is not stayed pending appeal.
(n)    Change of Control. A Change of Control shall have occurred.
Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable (an
“acceleration”), which amount shall include the Exit Fee in effect on the date
of such acceleration, as if such acceleration were an optional or mandatory
prepayment on the principal amount of Loans accelerated, whereupon they shall be
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and
(c)    subject to the proviso below, exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents, the Orders or applicable Law or equity;
provided, however, that, notwithstanding the foregoing, with respect to the
enforcement of Liens or other remedies with respect to the Collateral of the
Loan Parties under the preceding clause (c) under the Loan Documents, the Orders
or applicable Law or equity, the Administrative Agent shall provide the Borrower
with five (5) Business Days’ written notice prior to taking the action
contemplated thereby (in any hearing after the giving of the aforementioned
notice, the only issue that may be raised by any party in opposition thereto
being whether, in fact, an Event of Default has occurred and is continuing).
Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02, any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.16, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising


97



--------------------------------------------------------------------------------







under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued
interest on the Loans and other Obligations arising under the Loan Documents,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Administrative Agent and the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to payment of all other Obligations ratably among the Secured Parties;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints, designates and
authorizes U.S. Bank National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative


98



--------------------------------------------------------------------------------







Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender (to the extent it is or becomes a Lender) as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. The Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


99



--------------------------------------------------------------------------------







The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. For purposes of determining compliance with the conditions specified
in Article IV, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the applicable Advance,
specifying its objections.
The Administrative Agent shall not be liable for any action taken (x) in good
faith and reasonably believed by it to be within the powers conferred upon it,
or taken by it pursuant to any direction or instruction by which it is governed,
or omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action


100



--------------------------------------------------------------------------------







(including for refusing to exercise discretion or for withholding its consent in
the absence of its receipt of, or resulting from a failure, delay or refusal on
the part of any Lender to provide, written instruction to exercise such
discretion or grant such consent from any such Lender, as applicable) or (y)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02). The Administrative Agent shall not be
liable for any error of judgment made in good faith unless it shall be proven
that Administrative Agent was grossly negligent in ascertaining the relevant
facts. Nothing herein or in any Loan Documents or related documents shall
obligate the Administrative Agent to advance, expend or risk its own funds, or
to take any action which in its reasonable judgment may cause it to incur any
expense or financial or other liability for which it is not adequately
indemnified. The Administrative Agent shall not be liable for any indirect,
special or consequential damages (including but not limited to lost profits)
whatsoever, even if it has been informed of the likelihood thereof and
regardless of the form of action. Any permissive grant of power to
Administrative Agent hereunder shall not be construed to be a duty to act.
Administrative Agent shall have only the duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the collateral agent. Before acting
hereunder, Administrative Agent shall be entitled to request, receive and rely
upon such certificates and opinions as it may reasonably determine appropriate
with respect to the satisfaction of any specified circumstances or conditions
precedent to such action.


The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.


Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 9.06.    Resignation of Administrative Agent.


101



--------------------------------------------------------------------------------







(a)    Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    Effect of Resignation or Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (as applicable) (i) the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as


102



--------------------------------------------------------------------------------







those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 9.08.    [Reserved].
Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances


103



--------------------------------------------------------------------------------







of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.


104



--------------------------------------------------------------------------------







Section 9.10.    Collateral and Guaranty Matters.
(a)    Each of the Lenders irrevocably authorizes the Administrative Agent, at
its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full in cash of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01;
(ii)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(iii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(c)    The Administrative Agent shall have no liability for losses arising from
(i) any cause beyond its control, (ii) any delay, error, omission or default of
any mail, telegraph, cable or wireless agency or operator, or (iii) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers. The Administrative Agent shall not be
responsible for any special, exemplary, punitive or consequential damages.


105



--------------------------------------------------------------------------------







(d)    The Administrative Agent shall not be responsible for the preparation or
filing of any UCC financing statements or the correctness of any financing
statements filed in connection with this Agreement or the validity or perfection
of any lien or security interest created pursuant to this Agreement or the other
Loan Documents.
(e)    The Administrative Agent shall not be liable for interest on any money
received by it except as the Administrative Agent may agree in writing with the
Borrower. The Administrative Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder. For the avoidance of
doubt, all of the Administrative Agent’s rights, protections and immunities
provided herein shall apply to the Administrative Agent for any actions taken or
omitted to be taken under any Loan Documents and any other related agreements in
any of its capacities. All protections provided herein shall apply to U.S. Bank
National Association in its various capacities hereunder.
(f)    It is expressly agreed and acknowledged that the Administrative Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral.
(g)    If, in performing its duties under this Agreement, the Administrative
Agent is required to decide between alternative courses of action, the
Administrative Agent may request written instructions from the Required Lenders
as to the course of action desired by it. If the Administrative Agent does not
receive such instructions within three Business Days after it has requested
them, the Administrative Agent may, but shall be under no duty to, take or
refrain from taking any such courses of action. The Administrative Agent shall
act in accordance with instructions received after such three-Business Day
period except to the extent it has already taken, or committed itself to take
action inconsistent with such instructions.
(h)    The Administrative Agent shall have no liability for any failure,
inability or unwillingness on the part of any Lender or the Borrower to provide
accurate and complete information on a timely basis to the Administrative Agent,
or otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Administrative Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.
ARTICLE X
MISCELLANEOUS
Section 10.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent


106



--------------------------------------------------------------------------------







shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
(a)    waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to any Lender without the written consent of such Lender;
(d)    subject to Section 10.06(b)(vii), reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (ii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h)    amend or modify the Superpriority Claim status of the Lenders or the
Administrative Agent under the Orders or under any Loan Document or release all
or substantially all of the value of the Guaranty, without the written consent
of each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder


107



--------------------------------------------------------------------------------







waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to the other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein the Administrative Agent may, at
the direction of the Required Lenders, with the prior written consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
Section 10.02.    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Borrower, any other Loan Party or the Administrative Agent, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received;


108



--------------------------------------------------------------------------------







notices and other communications sent by fax transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or


109



--------------------------------------------------------------------------------







otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging services, or through the Internet.
(d)    Change of Address, Etc. The Administrative Agent or any Loan Party may
change its address, fax number or telephone number or e-mail address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax number or telephone number or e-mail
address for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and e-mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause not less than one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic notices, Loan Notices and Notice of Loan Prepayment)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


110



--------------------------------------------------------------------------------







Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lenders and
their Affiliates (including (x) the reasonable fees, charges and disbursements
of counsel for each of the Administrative Agent and the Lenders and (y) the
reasonable fees, charges and disbursements relating to financial diligence and
third-party appraisers retained by or on behalf of the Administrative Agent and
the Lenders), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by each of the Administrative Agent and any
Lender (including (x) the fees, charges and disbursements of any counsel for
each of the Administrative Agent and any Lender and (y) the reasonable fees,
charges and disbursements relating to financial diligence and third-party
appraisers retained by or on behalf of the Administrative Agent and the
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”)


111



--------------------------------------------------------------------------------







against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel or financial advisors for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned, leased or operated by the Loan Parties or
any of their respective Subsidiaries, or any Environmental Liability related in
any way to the Loan Parties or any of their respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arose out of any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower, any other Loan Party or any of their Affiliates and
that is brought solely by an Indemnitee against another Indemnitee; provided
that the Administrative Agent shall remain indemnified in such capacities.
(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent


112



--------------------------------------------------------------------------------







(or any such sub-agent) in its capacity as such or against any Related Party of
the Administrative Agent acting for the Administrative Agent (or any such
sub-agent). The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
(g)    Waiver. The Borrower acknowledges and agrees that if payment of the
Obligations are accelerated or the Loans and other Obligations otherwise become
due prior to the Maturity Date, in each case, in respect of any Event of Default
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law)),
the Exit Fee will also be due and payable as though the Loans were redeemed and
shall constitute part of the Obligations, by mutual agreement of the parties.
The Borrower agrees that the Exit Fee is reasonable under the circumstances
currently existing. The Exit Fee shall also be payable in the event the Loans
are satisfied or released by foreclosure (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other means. THE BORROWER
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING EXIT FEE IN CONNECTION WITH ANY SUCH ACCELERATION.
The Borrower expressly agrees (to the fullest extent it may lawfully do so)
that: (a) the Exit Fee is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(b) the Exit Fee shall be payable notwithstanding the then


113



--------------------------------------------------------------------------------







prevailing market rates at the time payment is made; (c) there has been a course
of conduct between holders and the Borrower giving specific consideration in
this transaction for such agreement to pay the Exit Fee; and (d) the Borrower
shall be estopped hereafter from claiming differently than as agreed to in this
paragraph. The Borrower expressly acknowledges that its agreement to pay the
Exit Fee to Lenders as herein described is a material inducement to Lenders to
make the Loans.
Section 10.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 10.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


114



--------------------------------------------------------------------------------







(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal not less than
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of unfunded
Commitments unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender, a GS Approved Party or an Approved Fund or any Person disclosed to the
Borrower by the Lender prior to the Closing Date; provided that the Borrower
shall be deemed to have consented to any such assignment (for which its consent
is required) unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;


115



--------------------------------------------------------------------------------







provided further that the Borrower shall have no consent rights over any
assignment of Loans; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender, an Approved Fund with
respect to a Lender or a GS Approved Party.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii)    Assignments to Existing Noteholder Lenders. Notwithstanding anything in
this Agreement to the contrary:


116



--------------------------------------------------------------------------------







(A)    Existing Noteholder Lenders will not attend or participate in meetings
attended solely by the Lenders and the Administrative Agent;
(B)    (A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Existing Noteholder Lender will be deemed to have consented in the same
proportion as the Lenders that are not Existing Noteholder Lenders consented to
such matter, unless such matter (x) adversely affects such Existing Noteholder
Lender more than other Lenders in any material respect, (y) modifies or extends
the Maturity Date, the commitment termination date or date fixed for final
payment of principal, in each case applicable to such Existing Noteholder Lender
to be a date that is later than the twelve (12) month anniversary of the Closing
Date or (z) increases the commitment of or reduces the principal of Loans of
such Existing Noteholder Lender or modifies the rate of interest on any Loan of
such Existing Noteholder Lender and (B) each Existing Noteholder Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Existing Noteholder Lender’s attorney-in-fact, with
full authority in the place and stead of such Existing Noteholder Lender and in
the name of such Existing Noteholder Lender (solely in respect of Loans therein
and not in respect of any other claim or status such Existing Noteholder Lender
may otherwise have), from time to time in the Administrative Agent’s discretion
to take any action and to execute any instrument that the Administrative Agent
may deem reasonably necessary or appropriate to carry out the provisions of this
clause (B);
(C)    the Existing Noteholder Lenders will not be entitled to bring actions
against the Administrative Agent, in its role as such, or receive advice of
counsel or other advisors to the Administrative Agent or any other Lenders or
challenge the attorney client privilege of their respective counsel; and
(D)    each Existing Noteholder Lender agrees to provide all information
relating to itself and its Affiliates as the Borrower or the Administrative
Agent may reasonably request in connection with the Borrower’s motion to the
Bankruptcy Court seeking approval by the Bankruptcy Court of the Facility under
the Bankruptcy Code.
(viii)    Assignment Triggering Events. Upon the occurrence of any Assignment
Triggering Event, each applicable Existing Noteholder Lender and, solely with
respect to an event described in clause (i) of the definition thereof, any other
Existing Noteholder Lender specified by the Required Lenders shall, at the
request of the Required Lenders in their sole discretion, assign its portion of
the Loans at par and any unfunded Commitments to, at the election of the
Required


117



--------------------------------------------------------------------------------







Lenders in their sole discretion, those Lenders who are Prepetition Term Loan
Lenders (or any Affiliate thereof) and/or any other Eligible Assignee, subject
to Section 10.06(b)(iii).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for U.S. Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the


118



--------------------------------------------------------------------------------







Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than those in the proviso in Section 10.01(d)) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 and 3.04 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


119



--------------------------------------------------------------------------------







(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) to any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower and its obligations, or (iii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


120



--------------------------------------------------------------------------------







Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Lenders, unless (and only to the extent that) the Loan Parties or such
Affiliate is required to do so under law and, in such event, the Loan Parties or
such Affiliate will, in each case to the extent permitted by law, prior to
issuance thereof, provide such press release or other public disclosure
(including any earnings reports) to the Lenders and incorporate any reasonable
comments from the Lenders to such press release or other public disclosure
(including any earnings reports).
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
Section 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or any other
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or any other Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender a agrees to notify the Borrower and the


121



--------------------------------------------------------------------------------







Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 10.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 10.10.    Counterparts; Integration; Effectiveness. This Agreement and
each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.
Section 10.11.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
Section 10.12.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and


122



--------------------------------------------------------------------------------







enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.13.    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


123



--------------------------------------------------------------------------------







Section 10.14.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO
THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE
(OR ABSTAINS FROM) JURISDICTION THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN THE BANKRUPTCY COURT AND, IF THE
BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


124



--------------------------------------------------------------------------------







(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
Section 10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.16.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) any arranging and/or other activities
or services regarding this Agreement (and the Loan Documents) provided by the
Administrative Agent and any Affiliate thereof, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent (and as
applicable, its Affiliates) and the Lenders and their Affiliates (collectively,
solely for purposes of this Section, the “Lenders”), on the other hand, (ii)
each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and


125



--------------------------------------------------------------------------------







conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates nor any Lender or its Affiliates has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and its Affiliates and the Lenders and their Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, any of its Affiliates nor any
Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates, or any Lender or any of
its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.
Section 10.17.    Electronic Execution of Assignments and Certain Other
Documents. The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
Section 10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other


126



--------------------------------------------------------------------------------







information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
Section 10.19.    [Reserved].
Section 10.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



Section 10.21.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE


127



--------------------------------------------------------------------------------







PARTIES. TO THE EXTENT THAT ANY PROVISION HEREIN IS INCONSISTENT WITH ANY TERM
OF THE ORDERS, THE ORDERS SHALL CONTROL.
ARTICLE XI
GUARANTY
Section 11.01.    Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and not as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and including any amounts which would become
due but for the operation of an automatic stay under any Debtor Relief Law, and
at all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, owing by the Borrower or any other Loan Party to the Administrative
Agent and the Lenders (the “Beneficiaries”) arising under, pursuant to, or in
connection with this Agreement or under any other Loan Document (including all
renewals, extensions, amendments and other modifications thereof and, as
provided in the Loan Documents, all costs, attorneys’ fees and expenses incurred
by Administrative Agent or any Beneficiary in connection with the collection or
enforcement thereof), and whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including obligations, liabilities, and indebtedness
arising or accruing after the commencement of any proceeding under any Debtor
Relief Laws with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding and including all
Obligations, liabilities and indebtedness arising from any extensions or credit
under or in connection with any Loan Document from time to time, regardless of
whether such interest and fees are allowed claims in such proceeding
(collectively, the “Guaranteed Obligations”). The Administrative Agent’s books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon the
Guarantors and conclusive, absent manifest error, for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty
other than the indefeasible payment in full of the Guaranteed Obligations, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Unless
otherwise agreed by the Administrative Agent (at the direction of the Required
Lenders) and the Guarantors in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by any
Loan Party for the benefit of the Administrative Agent or any other Beneficiary
or any term or provision thereof.


128



--------------------------------------------------------------------------------







Section 11.02.    No Setoff or Deductions; Taxes; Payments. Each Guarantor
represents and warrants that it is organized and resident in the United States
of America. Each Guarantor shall make all payments hereunder without condition
or deduction for any counterclaim, defense, recoupment, or setoff. Any and all
payments by each Guarantor hereunder shall be made in accordance with the
requirements of Section 3.01 and each Guarantor shall comply with the
requirements of Section 3.01, in each case as if each reference to the Borrower
therein were a reference to such Guarantor, and regardless of whether this
Agreement remains in effect. The obligations of each Guarantor under this
Section 11.02 shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.
Section 11.03.    Rights of Administrative Agent and Lenders. Each Guarantor
consents and agrees that the Administrative Agent and the other Beneficiaries
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, at the direction of the Required
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.
Section 11.04.    Certain Waivers. Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrower or any other
Guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Beneficiary) of the liability of the Borrower other than due to
the indefeasible payment in full in cash of the Guaranteed Obligations; (b) any
defense based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrower or any other guarantor; (c) any right to
require the Administrative Agent or any other Beneficiary to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the Administrative Agent’s or any
other Beneficiary’s power whatsoever; (d) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any other Beneficiary; and (e) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
Each Guarantor expressly waives, to the maximum extent permitted by applicable
law, all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of


129



--------------------------------------------------------------------------------







acceptance of the terms set forth in this Guaranty or of the existence, creation
or incurrence of new or additional Guaranteed Obligations.
Section 11.05.    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
separate and distinct from the Guaranteed Obligations of the Borrower and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower, any other
Guarantor, or any other person or entity is joined as a party.
Section 11.06.    Subrogation. (a) No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty (including with respect to
all “claims” (as defined in section 101(5) of the Bankruptcy Code)) against
Borrower or any other Guarantor arising in connection with, or any Collateral
securing the Guaranteed Obligations (including rights of subrogation (whether
contractual, under section 509 of the Bankruptcy Code or otherwise)
contribution, and the like) until all of the Guaranteed Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and any commitments of the Beneficiaries or the facility provided by the
Beneficiaries with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to a Guarantor in violation of the foregoing limitation
(whether contractual, under section 509 of the Bankruptcy Code or otherwise),
then such amounts shall be held in trust for the benefit of the Beneficiaries
and shall forthwith be paid to the Administrative Agent for the benefit of the
Beneficiaries to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
Section 11.01.    (b) The Guarantors hereby agree, as among themselves, that if
any Guarantor or any other guarantor of the Guaranteed Obligations shall become
an Excess Funding Guarantor (as defined below) (but subject to the succeeding
provisions of this Section 11.06), to pay to such Excess Funding Guarantor an
amount equal to such Guarantor’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, assets,
liabilities and debts of such Excess Funding Guarantor) of such Excess Payment
(as defined below). The payment obligation of any Guarantor to any Excess
Funding Guarantor under this Section 11.06(b) shall be subordinate and subject
in right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Guaranty, and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
except as provided in Section 11.06(a) or in any similar provision of any other
guaranty of the Guaranteed Obligations. For purposes hereof, (a) “Excess Funding
Guarantor” shall mean, in respect of any obligations arising under the other
provisions of this Guaranty and any similar provisions of any other guaranty of
the Guaranteed Obligations (hereafter, the “Subject Obligations”), a Guarantor
or any other guarantor of the Guaranteed Obligations that has paid an amount in
excess of its Pro Rata Share of the Subject Obligations; (b) “Excess Payment”
shall mean, in respect of any Subject Obligations, the amount paid by an Excess
Funding Guarantor in excess of its Pro Rata


130



--------------------------------------------------------------------------------







Share of such Subject Obligations; and (c) “Pro Rata Share”, for purposes of
this Section 11.06(b) shall mean, for any Guarantor or any other guarantor of
the Guaranteed Obligations, the ratio (expressed as a percentage) of (x) the
amount by which the aggregate present fair saleable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such guarantor under this Guaranty or the other
applicable guaranty) to (y) the amount by which the aggregate present fair
saleable value of all assets and other properties of the Borrower, all of the
Guarantors and all of the other guarantors of the Guaranteed Obligations exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrower under this Agreement, the Guarantors hereunder and
any other guarantors of the Guaranteed Obligations under the applicable
guaranties) of the Borrower, all of the Guarantors and all of the other
guarantors of the Guaranteed Obligations, all as of the Closing Date (if any
Guarantor becomes a party hereto (or any other guarantor of the Guaranteed
Obligations becomes a party to the applicable guaranty) subsequent to the
Closing Date, then for purposes of this Section 11.06(b) such subsequent
guarantor shall be deemed to have been a guarantor of the Guaranteed Obligations
as of the Closing Date and the information pertaining to, and only pertaining
to, such guarantor as of the date such guarantor became a guarantor of the
Guaranteed Obligations shall be deemed true as of the Closing Date).
Section 11.07.    Termination; Reinstatement. (a) This Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect; provided that the Guarantors shall be
released from their respective guarantee obligations and other obligations under
this Guaranty as follows: (a) with respect to all Guarantors, upon the
termination of the Aggregate Commitments and indefeasible payment in full in
cash of all Guaranteed Obligations (other than contingent indemnification
obligations), (b) with respect to any Guarantor that ceases to be a Subsidiary
as a result of a transaction permitted under this Agreement, automatically upon
such Guarantor so ceasing to be a Subsidiary, and (c) with respect to any other
release of a Guarantor, upon approval, authorization or ratification in writing
in accordance with Section 10.01.
Section 11.02.    (b) Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any other Loan Party is made, or the
Administrative Agent or any other Beneficiary exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent (at the direction of the
Required Lenders) or any other Beneficiary in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, to the extent of such payment, all as if
such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or any other


131



--------------------------------------------------------------------------------







Beneficiary is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The foregoing
obligations of each Guarantor under paragraph (b) of this Section shall survive
termination of this Guaranty.
Section 11.08.    Subordination. All Subordinated Obligations (as defined below)
of a Guarantor shall be subordinate and junior in right of payment and
collection to the payment and collection in full of all Guaranteed Obligations
as described below:
(a) As used herein, the term “Subordinated Obligations” for a Guarantor means:
(i) all present and future indebtedness, liabilities, and obligations of any
kind owed to such Guarantor by the Borrower or any other Loan Party liable for
the payment or performance of the Guaranteed Obligations, including debt
obligations, equity obligations, and other contractual obligations requiring
payments of any kind to be made to such Guarantor and including any right of
subrogation (including any statutory rights of subrogation under section 509 of
the Bankruptcy Code, 11 U.S.C. § 509, or under Chapter 43 of the Texas Civil
Practice and Remedies Code), contribution, indemnification, reimbursement,
exoneration, or any right to participate in any claim or remedy of any
Beneficiary against the Borrower or any other Loan Party liable for the payment
or performance of the Guaranteed Obligations, or any collateral which the
Administrative Agent now has or may acquire, and (ii) any increases, extensions,
and rearrangements of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
the foregoing obligations.
(b)    Until all Guaranteed Obligations have been irrevocably paid in full in
cash (and therefore the payment thereof is no longer subject to being set aside
or returned under the law), no Guarantor shall take any action to enforce
payment of the Subordinated Obligations of such Guarantor, but this standstill
is not intended as a permanent waiver of the subrogation, contribution,
indemnification, reimbursement, exoneration, participation, or other rights of
such Guarantor.
(c)    Following notice from the Administrative Agent to the Borrower that an
Event of Default exists, unless otherwise consented in writing by the
Administrative Agent at the direction of the Required Lenders, no further
payments shall be made on the Subordinated Obligations of any Guarantor, and all
amounts due with respect to the Guaranteed Obligations shall be paid in full
before any Guarantor shall be entitled to collect or receive any payment with
respect to the Subordinated Obligations of such Guarantor.
(d)    Any lien, security interest, or assignment securing the repayment of the
Subordinated Obligations of any Guarantor shall be fully subordinate to any
lien, security interest, or assignment in favor of the Administrative Agent
which secures the Guaranteed Obligations. At the request of the Administrative
Agent (at the direction of the Required Lenders), each Guarantor will take any
and all steps necessary to fully evidence the subordination granted hereunder,
including amending or terminating financing statements and executing and
recording subordinations of liens.


132



--------------------------------------------------------------------------------







(e)    This is an absolute and irrevocable agreement of subordination and the
Administrative Agent may, at the direction of the Required Lenders, without
notice to any Guarantor, take any action described in this Agreement, this
Guaranty or in any other Loan Document without impairing or releasing the
obligations of any Guarantor hereunder.
(f)    No Guarantor shall assign or otherwise transfer to any other Person other
than a Loan Party any interest in the Subordinated Obligations of such Guarantor
without the prior written permission of the Lenders.
(g)    If any amount shall be paid to any Guarantor in violation of this Section
11.08, such amount shall be held in trust for the benefit of the Administrative
Agent on behalf of the Beneficiaries and immediately turned over to the
Administrative Agent, with any necessary endorsement, to be applied to the
Guaranteed Obligations.
Section 11.09.    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that neither the Administrative Agent
nor any other Beneficiary has any duty, and such Guarantor is not relying on the
Administrative Agent or any other Beneficiary at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Guarantor waiving any duty
on the part of the Administrative Agent or any other Beneficiary to disclose
such information and any defense relating to the failure to provide the same).
Section 11.10.    Covenant. Each Guarantor hereby agrees to take, or refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or refrain from taking such action by such
Guarantor or any of its Subsidiaries.
Section 11.11.    Additional Guarantors. Any Subsidiary of the Borrower that is
required pursuant to this Agreement to enter into a guaranty on substantially
similar terms as those set forth herein after the date hereof shall become a
Guarantor for all purposes of this Guaranty upon execution and delivery by such
Subsidiary of a Security Agreement Supplement.
Section 11.12.    Several Enforcement. This Guaranty shall apply to each
Guarantor and may be enforced against each Guarantor as if each Guarantor had
executed a separate agreement. Except as expressly set forth in this Guaranty,
no Guarantor shall have any contractual rights or obligations against any other
Guarantor under this Guaranty, including any rights to have this Guaranty
enforced ratably or any right to restrict the amendment or waiver hereof with
respect to another Guarantor.




133



--------------------------------------------------------------------------------







Section 1.01.    Section 11.02.    


134



--------------------------------------------------------------------------------


Exhibit 10.43


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BASIC ENERGY SERVICES, INC.
By: /s/ Alan Krenek     
Name: Alan Krenek
Title: Sr. Vice President - CFO, Treasurer & Secretary




[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]





--------------------------------------------------------------------------------









GUARANTORS:
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC ENERGY SERVICES GP, LLC
BASIC ESA, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
LEBUS OIL FIELD SERVICE CO.
MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC
MAVERICK STIMULATION COMPANY, LLC
MAVERICK THRU-TUBING SERVICES, LLC
MCM HOLDINGS, LLC
MSM LEASING, LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SCH DISPOSAL, L.L.C.
SLEDGE DRILLING CORP.
TAYLOR INDUSTRIES, LLC
THE MAVERICK COMPANIES, LLC
XTERRA FISHING & RENTAL TOOLS CO.




BASIC ENERGY SERVICES, INC.
By: /s/ Alan Krenek     
Name: Alan Krenek
Title: Sr. Vice President - CFO, Treasurer & Secretary




[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------









BASIC ENERGY SERVICES, L.P.


By: Basic Energy Services GP, LLC, its sole general partner


By: Basic Energy Services, Inc., its sole member




BASIC ENERGY SERVICES, INC.
By: /s/ Alan Krenek     
Name: Alan Krenek
Title: Sr. Vice President - CFO, Treasurer & Secretary




[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------









BASIC ENERGY SERVICES LP, LLC
By: /s/ Charles N Braley    
Name: Charles N Braley
Title: Senior Vice President Restructuring


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











[Signature Page to DIP Credit Agreement]
ASCRIBE CAPITAL LLC
(ON BEHALF OF ITSELF AND ;CERTAIN FUNDS)
By: /s/ Larry First    
Name: Larry First
Title: Managing Director


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











BlackGold Opportunity Fund LP
By: /s/ Pravin Kannequanti    
Name: Pravin Kannequanti
Title: LOO/CCO


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











Brigade Capital Management, LP
As Investment Manager for the entities listed in Schedule A below
By: /s/ Patrick V. Criscillo    
Name: Patrick V. Criscillo
Title: Chief Financial Officer
Address:    399 Park Avenue, 16th Floor
New York, NY 10022
Attention:    Patrick Criscillo
E-Mail:    Operations@BrigadeCapital.com








Schedule A
Blue Falcon Limited
Blue Pearl B 2015 Limited
Brigade Credit Fund II Ltd.
Brigade Energy Opportunities Fund LP
Brigade Leveraged Capital Structures Fund Ltd.
Brigade Opportunistic Credit Fund 16 LLC
Brigade Opportunistic Credit LBG Fund Ltd.
Delta Master Trust
FedEx Corporation Employees' Pension Trust
Los Angeles County Employees Retirement Association
SEI Global Master Fund Plc the SEI High Yield Fixed Income Fund
Tasman Fund LP
The Coca-Cola Company Master Retirement Trust




[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------







Covalent Capital Partners Master Fund, L.P. by and through Covalent Partners
LLC, in its capacity as investment advisor
By: /s/ William C. Stone Jr.    
Name: William C. Stone Jr.
Title: Assigned Signatory


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











CVI Opportunities Fund I, LLLP


By: Susquehanna Advisors Group, Inc., its authorized agent
By: /s/ Kathy Harley    
Name: Kathy Harley
Title: Assistant Vice President




[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------







JLP Institutional Credit Fund LP


By: Phoenix Capital Management LLC
By: /s/ Jeffrey Peskind    
Name: Jeffrey Peskind
Title: Managing Member


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











SPCP Group, LLC
By: /s/ Michael A. Gatto    
Name: Michael A. Gatto
Title: Authorized Signatory


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











Special Situations Investing Group, Inc.
By: /s/ Daniel S. Oveglia    
Name: Daniel S. Oveglia
Title: Authorized Signatory


[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------











Whitebox Relative Value Partners, LP
By: /s/ Mark Strefling    
Name: Mark Strefling
Title: Chief Operating Officer and General Counsel


Whitebox Credit Partners, LP
By: /s/ Mark Strefling    
Name: Mark Strefling
Title: Chief Operating Officer and General Counsel


Whitebox GT Fund, LP
By: /s/ Mark Strefling    
Name: Mark Strefling
Title: Chief Operating Officer and General Counsel


Whitebox Multi-Strategy Partners, LP
By: /s/ Mark Strefling    
Name: Mark Strefling
Title: Chief Operating Officer and General Counsel






[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------







U.S. BANK NATIONAL
ASSOCIATION,
as Administrative Agent


By: /s/ James A. Hanley    
Name: James A. Hanley
Title: Vice President








[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]



--------------------------------------------------------------------------------


Exhibit 10.43


RIVERSTONE VI BASIC HOLDINGS, L.P., 
as Lender
By: Riverstone Energy GP VI, LLC, its General Partner
 




By:
/s/ Riverstone Energy GP VI, LLC
 
Name:
 
Title:



[Signature Page to Debtor-In-Possession Term Loan Credit Agreement]





--------------------------------------------------------------------------------











U.S. BANK NATIONAL ASSOCIATION, 
as Administrative Agent
By:
 
 
Name:
 
Title:





















150

